Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 1 of 158 PageID #: 4014



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

   __________________________________________
                                             )
   MERLE C. WEST, and                        )                  C.A. NO. 1:18-cv-00688
   JANICE E. BRADFORD WEST                   )
                                             )
         Plaintiffs,                         )
                                             )
   v.                                        )
                                             )
   AIR & LIQUID SYSTEMS                      )
   CORPORATION, et al.,                      )
                                             )
         Defendants.                         )
   __________________________________________)

                           GENERAL ELECTRIC COMPANY’S MOTION TO
                                TRANSFER PURSUANT TO §1404

           Pursuant to 28 U.S.C. § 1404, Defendant General Electric Company (“GE”) hereby

   respectfully moves this Court for an order transferring this case to the United States District

   Court for the District of Maine.

           28 U.S.C. § 1404 allows this Court to transfer an action to any other district where it may

   have been brought, “for the convenience of the parties and witnesses, in the interest of justice…”

   As more fully set forth in the attached Memorandum of Law, the events giving rise to Plaintiffs’

   claims occurred in Maine. Plaintiffs are lifelong residents of Maine and Plaintiff Merle West’s

   employment history involves working for Maine companies almost exclusively, at Maine

   locations. Plaintiffs have no meaningful connections to Rhode Island. In short, Maine is the

   more appropriate forum for this case.

           WHEREFORE Defendant, General Electric Company, respectfully requests that this

   Court transfer this action to the United States District Court for the District of Maine and




   ME1 29213517v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 2 of 158 PageID #: 4015



   pursuant to Local Rule CV 7(a)(c) requests an oral argument on this matter. The estimated

   required time for an oral hearing will be one half hour.




           Dated: February 5, 2019                      THE DEFENDANT

                                                        GENERAL ELECTRIC COMPANY
                                                        By its Attorney,


                                                        _/s/ Anne E. Shannon___
                                                        Anne E. Shannon
                                                        RI Bar: #9591
                                                        McCarter & English LLP
                                                        265 Franklin St
                                                        Boston, MA 02110
                                                        Phone: 617-449-6576
                                                        AShannon@mccarter.com



                                     CERTIFICATE OF SERVICE

           I hereby certify that this document was filed through the ECF system and will be sent
   electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
   and paper copies will be sent to those indicated as non-registered participants (none) on February 5,
   2019

                                                        __/s/ Anne E. Shannon__
                                                        Anne E. Shannon




   ME1 29213517v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 3 of 158 PageID #: 4016



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF RHODE ISLAND

   __________________________________________
                                             )
   MERLE C. WEST, and                        )                   C.A. NO. 1:18-cv-00688
   JANICE E. BRADFORD WEST                   )
                                             )
         Plaintiffs,                         )
                                             )
   v.                                        )
                                             )
   AIR & LIQUID SYSTEMS                      )
   CORPORATION, et al.,                      )
                                             )
         Defendants.                         )
   __________________________________________)

            GENERAL ELECTRIC COMPANY’S MEMORANDUM OF LAW IN SUPPORT
                 OF ITS MOTION TO TRANSFER PURSUANT TO §1404

           I.        INTRODUCTION

           Pursuant to 28 U.S.C. §1404, this case should be transferred to the United States District

   Court for the District of Maine (“District of Maine”). Not only is Plaintiff Merle West (“Mr.

   West”) a current, and lifelong, resident of Maine, the allegations at the heart of Plaintiffs’

   complaint all occurred in Maine. Specifically, Mr. West alleges exposure to asbestos at various

   work and construction sites in Maine. Conversely, Plaintiffs do not have any relevant or

   meaningful connections to Rhode Island. Therefore, as a matter of convenience, and in the

   interest of justice, the District of Maine is the most appropriate forum for this case.

           II.       FACTS AND BACKGROUND

           On September 5, 2018, Plaintiffs filed their Complaint in Providence County Superior

   Court alleging that Mr. West’s exposure to Defendants’ asbestos-containing products caused him

   to develop mesothelioma. (Ex. A., Complaint; Ex. B., Vol. 1, 13: 16-21). Defendant General




                                                     1
   ME1 29176585v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 4 of 158 PageID #: 4017



   Electric Company (“GE”) timely removed the matter to this Court. (Ex. C., Summons and

   Notice of Removal).

           Mr. West is a current, and lifelong, resident of Maine, growing up in Wiscasset, and later

   moving to Alna, where he still resides with his wife, Defendant Janice Bradford West. (Exhibit

   B, Merle West Deposition, Vol. 1, 12:6-8; Vol. 2, 341: 8-13; 304: 13-22; 373: 21-24). At no

   point has Mr. West ever lived in Rhode Island. (Vol. 2, 627: 2-20).

           All of Mr. West’s employment history involves working for Maine companies, and,

   almost exclusively, at Maine locations. In 1967, shortly after high school, Mr. West began

   working at Bath Iron Works (“BIW”) in Bath, Maine. (Vol. 2, 341: 14 – 342: 1). Mr. West

   worked, on and off, at BIW for approximately 25 years.1 Following BIW, Mr. West spent the

   remainder of his career with Cianbro, a Pittsfield, Maine contractor where he primarily worked at

   paper mills and power plants within Maine. (Vol. 1, 216:12-24; 235: 10-15; 154:23-1; 165: 23-

   166:18; Vol. 3, 656: 10- 657:8; 664:7-18; Vol. 4, 1077:1-14). While working for Cianbro, Mr.

   West also participated in a handful of short term projects occurring in Massachusetts, New York

   and New Hampshire. (Vol. 1, 211: 3-9; 213: 10-13; 216:12-24; 235: 10-16; 154:23-1; 165: 23 -

   165:24; Vol. 2, 579: 1-7; 587: 6-17; Vol. 3, 656: 10- 657:8; 664:7-18; Vol. 4, 1077:1-14). Mr.

   West never work in Rhode Island or for a Rhode Island company. (Vol. 2, 627: 2-20).

           Mr. West’s medical diagnosis and treatment primarily occurred in Maine. (Vol. 1, 13: 16-

   18:12; Vol. 2, 627: 12-14). Mr. West did not received any medical diagnosis or treatment in

   Rhode Island. Id.



   1
    In 1972 Mr. West left BIW for a brief time to work with a friend as a carpenter in Alna, Maine.
   (Vol. 1, 130: 10-131:20) . He went back to BIW in 1973 until he was laid off in the spring of
   1974. (Vol. 1, 131: 17-24; 136: 1-3). After getting laid off, he built his home in Maine, worked
   for a local contractor, and was self-employed. (Vol. 1, 136: 7-22). In 1978, Mr. West was re-
   hired by BIW. (Vol. 1, 147: 1-3).

                                                   2
   ME1 29176585v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 5 of 158 PageID #: 4018



            III.     LAW AND ARGUMENT

            The District of Maine is the proper forum for this matter. Pursuant to 28 U.S.C §

   1404(a) “[f]or the convenience of parties and witnesses, in the interest of justice, a district court

   may transfer any civil action to any other district or division where it might have been brought.”

   28 U.S.C § 1404(a). “The statute is intended to place discretion in the district courts to

   adjudicate motions for transfer according to an individualized, case-by-case consideration of

   convenience and fairness.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 23 (1988).

            After first determining whether an action could have been brought in the transfer forum, a

   court then considers a number of “public and private” interest factors. Brian Jackson & Co. v.

   Eximias Pharmaceutical Corp., 248 F. Supp. 2d 31, 38-39 (D.R.I. 2003). These factors include:

   (1) a plaintiff’s choice of forum; (2) ease of access to sources of proof; (3) availability of

   compulsory process to compel attendance of witnesses; (4) cost of attendance of willing

   witnesses; (5) ease of a view of premises, if necessary; (6) enforceability of the judgment, if

   obtained; (7) advantages and obstacles to a fair trial; (8) status of the court's trial calendar; and

   (9) familiarity of forum with applicable state law. Boothroyd Dewhurst, Inc. v. Bd. of Trs. of the

   Leland Stanford Junior Univ., Civ. A. No. 92-0075-P, 1993 WL 385713, at *7 (D.R.I. July 8,

   1993).

            Here, as Plaintiffs reside in Maine, and the majority of allegations occurred in Maine, this

   action certainly could have been brought in the District of Maine. Similarly, Plaintiffs’ choice of

   forum “is not entitled to substantial weight in this matter because [Plaintiffs are] nonresident[s],

   with no obvious connections to Rhode Island.” Tristar Prods., Inc. v. Novel Brands, LLC, 267 F.

   Supp. 3d 380, 383 (D.R.I. 2017) (transferring case where plaintiff was headquartered, and the

   alleged acts occurred, in New Jersey); see McEvily v. Sunbeam-Oster Co., 878 F. Supp. 337,



                                                      3
   ME1 29176585v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 6 of 158 PageID #: 4019



   344 (D.R.I. 1994) (the burden of the party requesting transfer “is lightened when a plaintiff has

   not brought suit on his ‘home turf’ or at the site of the activities at issue in the law suit.”). Further,

   as this action has no meaningful connection to Rhode Island, the balance of public and private

   factors weigh decisively in favor of the requested transfer.

           A. The District of Maine is the Most Convenient Forum.

           The first six factors, the most important being the convenience of witnesses, all

   weigh in favor of the requested transfer. McEvily v. Sunbeam-Oster Co., 878 F. Supp. 337,

   344–45 (D.R.I. 1994) (“The [witness] factor is not merely a consideration of the number of

   witnesses located in or near the respective forums, but the nature and quality of their testimony

   in relationship to the issues of the case”) (citing Houk v. Kimberly-Clark Corp., 613 F.Supp 923,

   928 (W.D. MO. 1985)).

           Adjudication of Plaintiffs’ claims requires discovery and testimony related to: (1) Mr.

   West’s work history; (2) sites where Mr. West alleges he was expose to asbestos; and (3) Mr.

   West’s medical diagnosis, care and treatment. All of these primarily occurred in Maine, under

   the supervision of Maine companies and Maine physicians, and none occurred in Rhode Island.

   Therefore, the majority of critical witnesses, documents and locations will likely be in Maine.2

   Additionally, Plaintiffs both reside in Maine, and there is no indication that they intend to move.

           Although it may be necessary to conduct Rule 30(b)(6) depositions of certain

   Defendants’ corporate witnesses, the majority of these witnesses are likely to be spread across

   the country, and there is no indication that a substantial number of corporate witnesses might be

   located in Rhode Island. In any event, enforcing a potential judgment should not be materially

   more difficult in Maine than Rhode Island. Therefore, overall, the District of Maine would


   2
    Although no witnesses have been formally identified by the Plaintiffs, there is no indication that
   any would be located in Rhode Island.

                                                      4
   ME1 29176585v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 7 of 158 PageID #: 4020



   actually be more convenient for the Plaintiffs and any potential witnesses. This is exemplified by

   the fact that Mr. West’s deposition took place in Bath, Maine, and not in Rhode Island where he

   has no connections.3

           B. Public Policy Factors Favor Adjudication in the District of Maine.

           There “is a local interest in having localized controversies decided at home.” Gulf Oil

   Corp. v. Gilbert, 330 U.S. 501, 509 (1947) (“In cases which touch the affairs of many persons,

   there is reason for holding the trial in their view and reach rather than in remote parts of the

   country where they can learn of it by report only.”). Further, “jury duty is a burden that ought

   not be imposed upon the people of a community which has no relation to the litigation.” Id. at

   508-509. There is also an appropriateness “in having the trial of a diversity case in a forum that

   is at home with the state law that must govern the case, rather than having a court in some other

   forum untangle problems in conflict of laws, and in law foreign to itself.” Id. at 509. There is

   also an appropriateness “in having the trial of a diversity case in a forum that is at home with the

   state law that must govern the case, rather than having a court in some other forum untangle

   problems in conflict of laws, and in law foreign to itself.” Id. at 509

           Here Plaintiff has demanded a jury trial for claims that relate directly to people,

   businesses, and locations within Maine. See Complaint. The jury’s familiarity with the Maine

   area will likely be important. Conversely, it would be patently unfair to require the citizens and

   judiciary of Rhode Island to devote resources to adjudicating a case that has no connection to the

   state’s community. Therefore, Maine’s local interest in this case and its “concomitant fairness in

   having its citizens sit on a jury to decide it” favor transfer. McEvily v. Sunbeam-Oster Co., 878 F.




   3
    Plaintiff Merle West’s deposition was taken over consecutive days: November 27, 28, 29, 30,
   2018 in Bath, Maine.

                                                    5
   ME1 29176585v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 8 of 158 PageID #: 4021



   Supp. 337, 348 (D.R.I. 1994) (granting transfer and noting that plaintiff has tenuous connection

   with Rhode Island at best).

             The District of Maine is also less congested than the District of Rhode Island. According

   to the Federal Judicial Caseload Statistics, in the calendar year ending March 31, 2018, there

   were 709 cases pending in the District of Rhode Island compared to the 433 cases pending in the

   District of Maine. See Exhibit C, Federal Judicial Caseload Statistics.4 In the District of Rhode

   Island there were 230 civil cases per judgeship, as compared to 173 cases in the District of Maine.

   Id. Finally, the median time form filing to disposition in a civil case over a five-year period is

   16.1 months in the District of Rhode Island compared to 7.3 months in the District of Maine. Id.

   Thus, Plaintiffs are actually more likely to obtain a speedier adjudication of their claims in the

   District of Maine.

             IV.     CONCLUSION

             The factors for evaluating a 28 U.S.C. § 1404 request clearly weigh in favor of a transfer.

   Neither the Plaintiffs, nor their allegations, have any meaningful connections to Rhode Island.

   Indeed, by transferring this case, this Court will bring it closer to Plaintiffs’ residence and the

   residence of expected witnesses, and will not prejudice Plaintiffs in any material manner.

   Consequently, it is not only a matter of convenience, but also in the interest of justice, that this

   case be litigated in the District of Maine where the alleged acts giving rise to this action occurred.




   4
       https://www.uscourts.gov/statistics-reports/analysis-reports/federal-judicial-caseload-statistics

                                                       6
   ME1 29176585v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 9 of 158 PageID #: 4022



           WHEREFORE, for the foregoing reasons, Defendant, General Electric Company,

   respectfully requests that this Court transfer this action to the United States District Court for the

   District of Maine.



           Dated: February 5, 2019                       THE DEFENDANT

                                                         GENERAL ELECTRIC COMPANY
                                                         By its Attorney,


                                                         _/s/ Anne E. Shannon___
                                                         Anne E. Shannon
                                                         RI: # 9591
                                                         McCarter & English LLP
                                                         265 Franklin Street
                                                         Boston, MA 02110
                                                         617-449-6576
                                                         AShannon@mccarter.com




                                                     7
   ME1 29176585v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 10 of 158 PageID #: 4023



                                    CERTIFICATE OF SERVICE

           I hereby certify that this document was filed through the ECF system and will be sent
   electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
   and paper copies will be sent to those indicated as non-registered participants (none) on February 5,
   2019

                                                       __/s/ Anne E. Shannon_
                                                       Anne E. Shannon




                                                   8
   ME1 29176585v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 11 of 158 PageID #: 4024




                           EXHIBIT A
Case Number. PC-2018-8293
            Case 1:18-cv-00688-WES-LDA
Filed In ProvldencelBiistol County Supeñor Court   Document 91 Filed 02/05/19 Page 12 of 158 PageID #: 4025
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.


                STATE OF RHODE ISLAND                                         SUPERIOR COURT
                PROVIDENCE, SC


                MERLE C. WEST and JANICE E. BRADFORD WEST,
                his wife,

                        Plaintjffs,

                        V.                                              CIVIL ACTION NO.:

                AIR & LIQUID SYSTEMS CORPORATION,
                AURORA PUMP COMPANY,
                ARMSTRONG PUMPS, INC.,
                ALBANY INTERNATIONAL, a Corporation,
                ALLIED GLOVE CORPORATION,
                BAYER CROPSCIENCE f/k/a Amchem PRODUCTS,
                BELL & GOSSETT,
                BSM PUMP CORP. formerly BROWN AND SHARPE,
                CBS CORPORATION,
                CRANE COMPANY,
                DEZURIK, INC.,
                EATON CORPORATION,
                ECR INTERNATIONAL, as successor-in-interest to Utica Boiler Company,
                FLOWSERVE CORPORATION,
                FOSTER WHEELER ,LLC,
                VIACOM INC.,
                GARDNER-DENVER, INC.,
                GENERAL ELECTRIC COMPANY,
                GOULD PUMPS,
                GRINNELL, LLC,
                HAMMOND VALVE COMPANY,
                HONEYWELL INTERNATIONAL, INC.,
                IMO INDUSTRIES, INC.,
                INDUSTRIAL HOLDINGS CORPORATION f/k/a Carborundum Co.,
                INGERSOLL-RAND COMPANY,
                INTERNATIONAL PAPER CO.,
                MAINE YANKEE ATOMIC POWER COMPANY,
                METROPOLITAN LW E INSURANCE COMPANY,
                MILWAUKEE VALVE CO,
                NEW ENGLAND INSULATION, INC.,
                NEW YORKER BOILER COMPANY,
                THE WM. POWELL COMPANY,
                P.I.C. CONTRACTORS, INC.,
                PACKINGS & INSULATIONS CORPORATION,
Qase Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidenlBristol County Supeilor Court   Document 91 Filed 02/05/19 Page 13 of 158 PageID #: 4026
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer Lynn G.



               RAINBIRD CORPORATION,
               KIMBERLY-CLARK CORPORATION,
                     successor-in-interest to Scott Paper Company,
               WARREN PUMPS,
               PEERLESS PUMPS, INC.,
               SAPPI FINE PAPER NORTH AMERICA,
                     successor-in-interest to S. D. Warren Company,
               SEARS ROEBUCK & COMPANY,
               511) HARVEY INDUSTRIES, INC.,
                     Successor-in-interest to Sid Haney of New England, Inc.,
               THE CAGE COMPANY,
               TRANE COMPANY, successor-in-interest to American Standard, Inc.,
               VELAN VALVE CORPORATION,
               F. W. WEBB COMPANY,
               WHEELER PROTECTIVE APPAREL, INC.,

                       Defendants.


                                             COMPLAINT AND JURY DEMAND

                       I.      Plaintiffs Merle C. West and Janice E. West, his wife are individuals residing at

                1098 West Alna Road, Ama, ME 04535.

                       2       Plaintiff Merle C. West worked as a boilermaker and machinist at Bath Iron

               Works from 1967 to 1972 and from 1978 to 1987; as a carpenter-millwright for Cianbro and for

               other contractors between 1988 and 1999 at various industrial sites.

                               Defendant Air & Liquid Systems Corporation is the successor-in-interest to

               Buffalo Pumps, Inc. is a Delaware corporation with its principal place of business in Albany,

               New York and at all relevant times it did business in the States of Rhode Island and Maine.




                               Defendant Aurora Pump Company is a North Carolina corporation with its

               principal place of business in Illinois and at all relevant times it did business in the State of

               Rhode Island and in the States of Rhode Island and Maine.
Case Number PC-2018-6293
           Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 14 of 158 PageID #: 4027
Filed In ProvldenlBristol County Superior Court
Submitted: 8/3112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                                      Defendant Armstrong PumDs. Inc. is a New York corporation with its principal

                   place of business in the State of New York and at all times relevant did business in the States of

                   Rhode Island and Maine.

                                      Defendant Albany International. Inc. is a Delaware Corporation with its principal

                   place of business in Albany, New York and at all times relevant did business in the States of

                   Rhode Island and Maine.

                                      Defendant Allied Glove Corporation is a Delaware corporation with its principal

                   place of business located in Milwaukee, WI and at all times relevant did business in the State of

                   Rhode Island and Maine.

                                      Defendant Bayer Cropscience. Inc. is a Delaware corporation with its principal

                   place of business in Pennsylvania and at all times relevant it did business in the States of Rhode

                   Island and Maine.

                                       Defendant Bell & Gossett is an Illinois corporation with its principal place of

                   business in Morton Grove, Ill and at all times relevant did business in the States of Rhode Island

                   Maine.

                                       Defendant BSM PumD Corp. formerly Brown and Sharpe is a Rhode Island

                   corporation with its principal place of business located in N. Kingstown, RI and at all times

                   relevant also did business in the State of Maine.




                             ii.       Defendant CBS Cornoration. n/k/a Viacom. Inc., is a New York corporation with

                   its principal place of business in New York and at all relevant times it did business in the States

                   of Rhode Island and Maine.

                             12.       Defendant Crane Co. is a New Jersey corporation with its principal place of

                                                                       3
Cpa Number. PC-2018-8293
            Case 1:18-cv-00688-WES-LDA
Filed in Providencel8dstol County Superior Court   Document 91 Filed 02/05/19 Page 15 of 158 PageID #: 4028
Submitted: 813112018 11:01 AM
Envelope: 1693607
RCewer Lynn C.



                business in New Jersey. At all relevant times it did business in the States of Rhode Island and

                Maine.

                               Defendant DeZurik. Inc. is a Kansas corporation with its principal place of

                business located in Ellsworth, KS and at all times relevant did business in the States of Rhode

                Island and Maine.

                                Defendant Eaton Corporation, successor-in-interest to Cutler-Hammer, Inc. is an

                Ohio corporation with its principal place of business located in Cleveland, Ohio and at all times

                relevant did business in the States of Rhode Island and Maine.

                         IS.    Defendant ECR International is a New York corporation with its principal place

                of business in New York, is successor-in-interest to Utica Boiler Company and at all times

                relevant hereto did business in the State of Rhode Island and State of Maine.

                                Defendant Flowserve Corporation, successor-in-interest to Durametallic is a

                Michigan corporation with its principal place of business located in Kalamazoo, Ml and at all

                times relevant did business in the States of Rhode Island and Maine.

                                Defendant Foster Wheeler, LLC is a New York corporation with its principal

                place of business located in New Jersey and at all times relevant did business in the States of

                Rhode island and Maine.




                                Defendant Gardner-Denver, Inc. is a Pennsylvania corporation with principal

                place of business located in Philadelphia, Pa. and at all times relevant did business in the States

                of Rhode Island and Maine.

                         19     Defendant General Electric Company is a New York corporation with its

                principal place of business in New York and at all relevant times it did business in the States of

                                                                2
Qase Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in PiovidenceiBristol County Superior Court   Document 91 Filed 02/05/19 Page 16 of 158 PageID #: 4029
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer Lynn G.



                Rhode Island and Maine.

                                Defendant Gould Pumos is a New Jersey corporation with its principal place of

                business in New Jersey and at all relevant times it did business in the States of Rhode Island and

                Maine.

                                Defendant Grinnell. LLC is a Mississippi corporation with principal place of

                business located in Upper Saddle River, New Jersey and at all times relevant did business in the

                States of Maine and Rhode Island.

                                Defendant Hammond Valve Company is a Wisconsin corporation with its

                principal place of business located in New Berlin, WI and at all times relevant did business in the

                States of Rhode Island and Maine.

                                Defendant Honeywell International. Inc. is a Delaware corporation, having its

                principal place of business located in Pittsburgh, Pa. and is qualified to do business in the States

                of Rhode Island and Maine.

                                The Defendant. IMO Industries. Inc.. f/k/a IMO Delaval, Inc., f/k/a Transamerica

                DeLaval, Inc., f/k/a DeLaval Turbine, Inc., DeValco Corporation is a corporation incorporated

                under the laws of the state of New York, having its principal place of business located in New

                York, and at all times relevant did business in the States of Rhode Island and Maine.




                                Defendant Industrial Holdings Corn, successor-in-interest to Carborundum

                Company is a New York corporation with principal place of business located in New York and at

                all times relevant did business in the States of Rhode Island and Maine.

                         25.    Defendant Ingersoll-Rand Co. is a New Jersey corporation with its principal place

                of business in New Jersey and at all relevant times it did business in the States of Rhode Island

                                                                 F.1
C.ase Number. PC-20184293
            Case 1:18-cv-00688-WES-LDA
Filed In ProvidencelBiistol County Superior Court   Document 91 Filed 02/05/19 Page 17 of 158 PageID #: 4030
Submilted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                and Maine.

                                Defendant International Payer Company is a New York corporation with its

                principal place of business in Memphis, TN and at all relevant times did business in the States of

                Rhode Island and Maine.

                                Defendant Maine Yankee Atomic Power Comoanv is a Maine corporation with

                principal place of business located in Wiscasset, ME is successor-in-interest to Maine Yankee,

                Inc. and at all times relevant did business in the States of Maine and Rhode Island.

                                Defendant Metronolitan Life Insurance Company is a mutual life insurance

                company of the State of New York with its principal place of business in the State of New York

                and at all relevant times it did business in the States of Rhode Island and Maine.

                                Defendant Milwaukee Valve Co. is a Wisconsin corporation with principal place

                of business located in Madison, WI and at all times relevant did business in the States of Rhode

                Island and Maine.

                                Defendant New EnRland Insulation, Inc. is a Massachusetts corporation with its

                principal place of business located in Canton, Massachusetts and at all times relevant did

                business in the State of Rhode Island and Maine.

                        31      Defendant New Yorker Boiler Company is a Pennsylvania corporation with its

                principal place of business located in Hatfield, Pa. and at all times relevant did business in the

                States of Maine and Rhode Island.

                                Defendant P.I.C. Contractors. Inc. is a Rhode Island corporation with its principal

                place of business in Rhode Island. At all relevant times it did business in the States of Rhode

                Island and Maine.

                                Defendant Packings and Insulations Corporation is a Rhode Island corporation
   se Number. PC-2018.6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidencelBristol County Supedor Court   Document 91 Filed 02/05/19 Page 18 of 158 PageID #: 4031
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                with its principal place of business in Rhode Island and at all relevant times it did business in the

                States of Rhode Island and Maine.

                               Defendant Rainbird Corporation is a California corporation with principal place

                of business located in Azsa, CA, is successor-in-interest to Hammond Valve Company and at all

                times relevant did business in the States of Rhode Island and Maine.

                                Defendant Kimberly-Clark Corporation is a Delaware corporation with its

                principal place of business located in Irving, 1'X and at all relevant times did business in the

                States of Rhode Island and Maine.

                                Defendant Peerless Pumps. Inc. is a Delaware corporation with principal place of

                business located in Indianapolis, IN and at all times relevant did business in the State of Rhode

                Island and State of Maine.

                                Defendant Sappi Fine Paper North America is the successor-in-interest to S. D.

                Warren Paper is a Delaware Corporation with principal place of business located in Pennsylvania

                and at all times relevant did business in the State of Rhode Island and State of Maine.

                                Defendant Warren Pumos is a Massachusetts corporation with its principal place

                of business in Massachusetts and. at all relevant times it did business in the States of Rhode

                Island and Maine.




                                DefendantS Sears Roebuck & Company is a New York corporation with its

                principal place of business in Chicago, and at all times relevant did business in the State of

                Rhode Island and State of Maine.

                                Defendant Sid Harvey Industries, Inc.. successor-in-interest to Sid Harvey of New

                England, Inc. is a New York corporation with its principal place of business in Garden City, NY

                                                                  7
Case Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidencelBnstol County Superior Court   Document 91 Filed 02/05/19 Page 19 of 158 PageID #: 4032
Submilted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                and at all times material relevant did business in the State of Rhode Island and Maine.

                                Defendant The Gage Company is a Pennsylvania corporation with its principal

                place of business located in Portland, ME and at all times relevant did business in the States of

                Rhode Island and Maine.

                                Defendant Trane Company, successor-in-interest to American Standard, Inc. is a

                Delaware corporation with principal place of business located in Michigan and at all times

                relevant did business in the State of Rhode Island and State of Maine.

                                The Defendant, Velan Valve Corporation, is a corporation incorporated under the

                laws of the State of New York, with its principal place of business located in the State of

                Veimont and all times relevant did business in the States of Rhode Island and Maine.

                                The Defendant F. W. Webb Company is a Massachusetts corporation with

                principal offices located in Bedford, MA and at all times relevant did business in the State of

                Maine and State of Rhode Island.

                                Defendant Wheeler Protective Apparel. Inc.. is a New Hampshire corporation

                with principal place of business located in the State of Illinois and at all times relevant did

                business in the States of Rhode Island and Maine




                                                            COUNT I

                                Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

                if fully set forth herein.

                                Defendants mined, processed, manufactured, designed, supplied, delivered, and

                sold asbestos and asbestos-containing products and/or knowingly gave substantial assistance or

                encouragement to those who did so, at all times relevant herein.

                                                                 8
Case Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed In Providence!8r1s1o1 County Superior Court   Document 91 Filed 02/05/19 Page 20 of 158 PageID #: 4033
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer. Lynn G.



                        48.      While at work, Plaintiff was caused to inhale, absorb, ingest, and come into

                contact with asbestos and asbestos-containing products mined, processed, manufactured,

                designed, supplied, delivered, and/or sold by Defendants.

                        49.     The Defendants were negligent in that they each, jointly and severally:

                                         mined, processed, manufactured, designed, supplied, delivered, and/or

                sold asbestos and asbestos-containing products, and/or knowingly gave substantial assistance or

                encouragement to those who did so, that they knew, or reasonably should have known, were

                dangerous, defective, poisonous, and harmful to an individual's health, body, and life;

                                         failed to reasonably warn Plaintiff of the harmful effects of exposure to

                asbestos and asbestos-containing products and/or knowingly gave substantial assistance or

                encouragement to those who did so;

                                C.       failed to provide Plaintiff with the knowledge as to possible precautions to

                protect against the harmful effects of asbestos exposure and/or knowingly gave substantial

                assistance or encouragement to those who did so; and,

                                 d.      were otherwise negligent.

                        50.      As a direct and proximate result of the negligence of the Defendants, Plaintiff

                suffered serious bodily injury, endured great pain and suffering, incurred medical expenses,

                suffered mental anguish, lost earnings and earning capacity, requires medical monitoring, and

                was otherwise damaged.

                        51.      As a direct and proximate result of the negligence of the Defendants, Plaintiff-

                spouse has suffered, and will continue to suffer great pain and suffering, mental anguish, a loss

                of consortium, society, companionship, support, and dependency, and was otherwise damaged.
Case Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidencelBristol County Superior Court   Document 91 Filed 02/05/19 Page 21 of 158 PageID #: 4034
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer Lynn G.


                        WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

                and severally,    plus interest, costs, and whatever other further relief this Honorable Court deems

                right and just.

                                                              COUNT U

                                  Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

                if fully set forth herein.

                                  At all relevant times, the Defendants, as part of their regular business, mined,

                processed, manufactured, designed, supplied, delivered, and sold and/or knowingly gave

                substantial assistance or encouragement to those who did so, asbestos and asbestos-containing

                products and put them into the stream of commerce in a defective, unsafe, and inherently

                dangerous condition, and failed to provide reasonable warnings.

                                  The asbestos and asbestos-containing products were expected to, and did reach

                such persons, including Plaintiff, without substantial change in the condition in which they were

                sold and/or supplied.

                                  At all relevant times, the asbestos and asbestos-containing products were used and

                employed for the purposes for which they were mined, processed, manufactured, designed,

                supplied, delivered, sold, and intended to be used and in a manner foreseeable to the Defendants.

                                  As a direct and proximate result of the defective, dangerous, and unsafe condition

                of the asbestos and asbestos-containing products that Defendants placed into the stream of

                commerce, Plaintiff suffered serious bodily injury, endured great pain and suffering, incurred

                medical expenses, suffered mental anguish, lost earnings and earning capacity, and required

                medical monitoring.




                                                                   10
Qase Number. PC-2018-6293
           Case 1:18-cv-00688-WES-LDA
Filed in Providenl8r1stol County Superior Court      Document 91 Filed 02/05/19 Page 22 of 158 PageID #: 4035
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                                    As a direct and proximate result of the defective, dangerous, and unsafe condition

                  of the asbestos and asbestos-containing products that Defendants placed into the stream of

                  commerce, Plaintiff-spouse has suffered, and will continue to suffer, great pain and suffering,

                  mental anguish, a loss of society, consortium, companionship, support, dependency and was

                  otherwise damaged.

                            WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

                  and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

                  right and just.

                                                                COUNT III

                                          JANICE E. HRADFORD WEST v. DEFENDANTS

                                    Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

                  if fully set forth herein.

                                    The Defendants expressly and impliedly warranted that the asbestos and

                  asbestos-containing products that they mined, processed, manufactured, designed, supplied,

                  delivered, and sold were fit for use, were merchantable, and were reasonably safe for the purpose

                  intended.

                                    The Defendants breached their warranty in that the asbestos and

                  asbestos-containing products were defective, unsafe, unreasonably dangerous, ultra-hazardous,

                  and unsuitable for the purpose intended.

                                    As a direct and proximate result of the breach by the Defendants, Plaintiff

                  suffered serious bodily injury, endured .great pain and suffering, incurred medical expenses,

                  suffered mental anguish, lost earnings and earning capacity, required medical monitoring, was

                  otherwise damaged.
Case Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidencelBdstoi County Superior Court   Document 91 Filed 02/05/19 Page 23 of 158 PageID #: 4036
Submilted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                                  As a direct and proximate result of the breach by the Defendants, Plaintiff-spouse

                has suffered, and will continue to suffer great pain and suffering, mental anguish, a loss of

                consortium, society, companionship, support, and dependency, and was otherwise damaged.

                        WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

                and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

                right and just.

                                                              COUNT IV

                                  Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

                if fully set forth herein.

                                  The acts and omissions of Defendants that were the direct and proximate cause of

                Plaintiffs' injuries were willful, malicious, wanton, undertaken with reckless disregard of the

                rights of Plaintiffs, and were grossly negligent.

                        WHEREFORE Plaintiffs demand judgment and punitive damages against the

                Defendants, jointly and severally, plus interest, costs, and whatever other further relief this

                Honorable Court deems right and just.




                                                                    12
Case Number PC-2018-6293
           Case 1:18-cv-00688-WES-LDA
Filed in PmvidenlBristoI County Superior Couut   Document 91 Filed 02/05/19 Page 24 of 158 PageID #: 4037
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer Lynn G.



                                                               COUNT V

                                        AGAINST INTERNATIONAL PAPER COMPANY,
                                            KIMBERLY-CLARK CORPORATION;
                                          SAPPI FINE PAPER NORTH AMERICA; and
                                        MAINE YANKEE ATOMIC POWER COMPANY


                       65.    The condition of Plaintiff is a direct and proximate result of the negligence of the

               Defendants, both jointly and severally, in that as premise owners, owned and/or operated

               premises that were unsafe due to a latent hazardous condition, i.e. transportable, respirable

               asbestos dust and fibers, as follows:

                              The Defendants knew that asbestos was present in their mills;

                              The Defendants failed to advise Plaintiff and/or his employer that he might

               encounter asbestos in the form of block insulation, pipe covering, gaskets, packing, and other

               forms during the course of his working at the premises;

                       C.     The Defendants failed to advise Plaintiff and/or his employer that protective

               equipment should be utilized when working in areas in which asbestos could be encountered;

                              The Defendants failed to maintain their premises in a reasonably safe condition

               and/or properly mark those areas in which asbestos in its' various forms could be encountered;

                              The Defendants failed to test and properly identify where asbestos could be

               encountered within their mill, prior to business invitees such as Plaintiff coming onto the

               premises to perform work; and

                              The Defendants are negligent for otherwise failing to comply with the applicable

               State and Federal laws and standards for protecting a business invitee such as Plaintiff.

                       WEHREFORE Plaintiffs demand damages of Defendants, jointly and severally, plus

               interest, costs and whatever other fUrther relief this Honorable Court deems right and just.

                                                                13
Case Numbec PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in Providencelsristol County Supertor Court   Document 91 Filed 02/05/19 Page 25 of 158 PageID #: 4038
Submitted: 81311201811:01 AM
Envelope: 1693607
Rbviewer. Lynn G.



                                                            COUNT VI

                                Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

                if fully set forth herein.

                                Defendants, individually and as agents of one another and as co-conspirators,

                aided, abetted, encouraged, counseled, assisted, agreed, and conspired among themselves and

                with other asbestos manufacturers and distributors to injure Plaintiffs.

                                The Defendants knew that the others' conduct constituted a breach of duty and

                gave substantial assistance or encouragement to the other so to conduct itself.

                                The Defendants acted in the following fashion:

                                         Metropolitan Life Insurance Company (Met Life) required a tangible qjg

                pro Quo from McGill University in the 1920s in exchange for them providing finding for a study

                of asbestos disease in Canadian miners. The study revealed asbestos miners suffered from

                asbestosis. The study was never published and agents of Met Life materially misrepresented in

                the published literature this known fact.

                                         In 1932, Met Life, through its agents Dr. Anthony Lana, Dr. Fellows, and

                others, assisted the Johns-Manville Corporation with medical examinations of over 1,000

                employees of Johns-Manville's factory in Manville, New Jersey. The report of his study shows

                that a large percentage of the employees suffered from asbestosis including employees not

                directly involved in the manufacturing process. This 1932 medical survey was not published in

                the medical literature and therefore was unavailable to scientists studying the issue of asbestos

                disease. Further collaboration between the conspiring asbestos producers and Met Life officials

                continued this trend of intentional cover-up.




                                                                 14
Case Number PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed In ProvldenlBrtstoI County Superior Court   Document 91 Filed 02/05/19 Page 26 of 158 PageID #: 4039
Submitted: 813112018 11:01 AM
Envelope: 1693607
Rbviewer Lynn G.



                               C.      Beginning in approximately 1934, Johns-Manville Corporation, through

               its agents, Vandiver Brown and attorney J.C. Hobart, and conspirator Raybestos-Manhattan,

               through its agents, Sumner Simpson and J. Rohrbach, suggested to Dr. Lanza, Associate Medical

               Director of Met Life (insurers of Manville, Raybestos, and others) that Dr. Lanza publish a study

               on asbestosis in which Dr. Lanza would affirmatively misrepresent a material fact about asbestos

               exposure; i.e., the seriousness of the disease process, asbestosis. This was accomplished through

               intentional deletion of Dr. Lanza's description of asbestosis as "fatal" and through other selective

               editing at the behest of the asbestos industry that affirmatively misrepresented asbestos as a

               disease process less serious than it actually is and was known to be then. As a result, Dr. Lanza's

               study was published in the medical literature in this misleading fashion in 1935. The defendants

               were motivated, in part, to effectuate this fraudulent misrepresentation and fraudulent

               nondisclosure by the desire to influence proposed legislation to regulate asbestos exposure and to

               provide a defense in lawsuits involving Manville, Raybestos, and others, as well as Met Life, the

               insurer.

                               d.      In 1936, conspirators American Brake Block Corporation, Asbestos

               Manufacturing Company, Gatke Corporation, Johns-Manville Corporation, Keasby & Mattison

                Company (then an alter-ego to conspirator Turner & Newall), Raybestos-Manhattan, Russell

               Manufacturing (whose liabilities have been assumed by H.K. Porter Company), Union Asbestos

               and Rubber Company, and United States Gypsum Company, entered into an agreement with the

                Saranac Laboratories. Under this agreement, these companies acquired the power to decide what

                information Saranac Laboratories could publish about asbestos disease and control in what form

                such publications were to occur. This agreement gave these conspirators power to affirmatively

               misrepresent the results of the work at Saranac, and also gave these conspirators power to

                                                               15
Case Number. PC-2018-8293
            Case 1:18-cv-00688-WES-LDA
Filed In PrcvidenceiBdstol Counly Superior Court   Document 91 Filed 02/05/19 Page 27 of 158 PageID #: 4040
Submitted: 813112018 11:01 AM
Envelope: 1693607
Rbviewer. Lynn G.



                  suppress material facts included in any study. On numerous occasions thereafter, the

                  conspirators exercised their power to prevent Saranac scientists from disclosing material

                  scientific data resulting in numerous misstatements of fact being made at scientific meetings.

                                         On November II, 1948, representatives of the following conspirators met

                  at the headquarters of Johns-Manville Corporation: American Brake Block Division of

                  American Brake and Shoe Foundry, Gatke Corporation, Keasby & Mattison Company (then an

                  alter-ego to conspirator Turner & Newall) Raybestos-Manhattan, Inc., Thermoid Company

                  (whose assets and liabilities were later purchased by H.K. Porter Company,) Union Asbestos and

                  Rubber Company and United States Gypsum Company. U.S. Gypsum did not send a

                  representative to the meeting, but instead authorized Vandiver Brown of iohns-Manville to

                  represent its interest at the meeting and to take action on its behalf.

                                         At this November II, 1948 meeting, these defendants and their

                  representatives decided to exert their influence to materially alter and misrepresent material facts

                  about the substance of research started by Dr. Leroy Gardner at the Saranac Laboratories

                  beginning in 1936. Dr. Gardner's research involved the carcinogenicity of asbestos in mice and

                  also included an evaluation of the health effects of asbestos on humans with a critical review of

                  the then-existing standards of dust exposure for asbestos and asbestos-containing products.

                                          At this meeting, the defendants intentionally and affirmatively determined

                  that Dr. Gardner's work should be edited to specifically delete material facts about the

                  cancer-causing propensity of asbestos and the health effects of asbestos on humans and the

                  critique of the dust standards and then published it in the medical literature as edited by Dr.

                  Arthur Vorwald. The acts of these defendants were carried out by co-conspirator Defendant Met

                  Life's agent, Dr. Lanza. These defendants thereby fraudulently misrepresented the risks of

                                                                    16
Case Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in provtdencelSristol County Supedor Court   Document 91 Filed 02/05/19 Page 28 of 158 PageID #: 4041
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                asbestos exposure to the public, in general, and the class of persons exposed to asbestos,

                including Plaintiffs.

                                        As a direct result of influence exerted by the above-described conspirators,

                Dr. Vorwald published Dr. Gardner's edited work in January, 1951, in the Archives of Industrial

                Hygiene and Occupational Medicine (Vol. 3, No. I), a journal of the American Medical

                Association. The published version stressed those portions of Gardner's work that the

                conspirators wished stressed, but omitted references to cancer, to human asbestosis, and to the

                inadequacy of the then-established threshold limit values (TLVs). Furthermore, that article made

                a false claim that the published report was the "complete survey" of Dr. Gardner's work. The

                defendants thereby fraudulently, affirmatively, and deliberately disseminated this misleading Dr.

                Vorwald publication to university libraries, government officials, medical doctors, agencies, the

                public, and others.

                                        Such action constituted a material affirmative misrepresentation of the

                total context of material facts involved in Dr. Gardner's work and resulted in creating an

                appearance that inhalation of asbestos was less of a health problem than Dr. Gardner's unedited

                work indicated.

                                        The following conspirators and others were members of the trade

                association known as Quebec Asbestos Mining Association (Q.A.M.A.): Johns-Manville

                Corporation, Carey-Canada (individually and as successor to Quebec Asbestos Corporation), the

                Celotex Corporation (successor to Quebec Asbestos Corporation) National Gypsum Company

                (n/k/a Asbestos Claims Management Corporation), and Turner & Newall (individually and

                successor to Bell Asbestos). The members of Q.A.M.A. participated in the above-described

                misrepresentation of the work of Dr. Gardner published by Dr. Vorwald in the A.M.A.               '5


                                                                 17
Case Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidencelBiistol County Superior Court   Document 91 Filed 02/05/19 Page 29 of 158 PageID #: 4042
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.


                Archives of Industrial HyRiene and Industrial Medicine in 1951. Evidence of the Q.A.M.A.'s

                involvement in this misrepresentation arises from co-conspirator Johns-Manville's membership

                in the Q.A.M.A., as well as correspondence from co-conspirators all indicating close monitoring

                of the editing process by Q.A.M.A.'s representative, Ivan Sabourin, acting on behalf of all

                Q.A.M.A.'s members.

                                k.      Defendants who were members of the Q.A.M.A., began on or about 1950

                to formulate a plan to influence public opinion about the relationship between asbestos and

                cancer by influencing the medical literature on this subject and then touting and disseminating

                this literature to the public and to organizations and legislative bodies responsible for regulatory

                controls of asbestos with the specific intent of misrepresenting the existing scientific information

                and suppressing contrary scientific data in their possession and control.

                                I.       This plan of misrepresentation and influence over the medical literature

                began on or about 1950 when the Q.A.M.A. members selected Saranac Laboratories to do an

                evaluation of whether cancer was related to asbestos. After a preliminary report authored by Dr.

                Vorwald in 1952 indicated that a cancer/asbestos relationship might exist in experimental

                animals, the Q.A.M.A. members refused to further fund the study and it was terminated and

                never publicly discussed.

                                m.       As a result of the termination of this study, these defendants fraudulently

                withheld information from the public and affirmatively misrepresented to the public and

                responsible legislative and regulatory bodies that asbestos did not cause cancer, including

                affirmative misrepresentatiobs by conspirators' agents Dr. Kenneth W. Smith, Dr. Paul Cartier,

                Dr. Arthur J. Vorwald, Dr. Anthony J. Lanza, Vandiver Brown, and Ivan Sabourin, said

                misrepresentations being directed to, inter gjj, U.S. Government officials, Canadian government

                                                                  19
Case Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidencelBilstol County Superior Court   Document 91 Filed 02/05/19 Page 30 of 158 PageID #: 4043
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer. Lynn G.



                officials,   U.S. National Cancer Institute, other medical organizations, and the general public,
                including Plaintiffs.

                                         Subsequently, the Q.A.M.A. defendant conspirators contracted with the

                Industrial Hygiene Foundation (I.H.F.) and Dr. Daniel Braun to further study the relationship

                between asbestos exposure, asbestosis and lung cancer. In 1957, Drs. Braun and Titan reported

                to the Q.A.M.A that asbestosis did increase a worker's chances of incurring lung cancer.

                                         The Q.A.M.A. defendants thereafter caused, in 1958, a publication of the

                work by Braun and Titan in which the findings regarding increased incidence of cancer in

                persons with asbestosis was edited out by agents of the Q.A.M.A. The published version of this

                study contained a conclusion that asbestos exposure did not increase the incidence of lung

                cancer, a conclusion known by the defendant conspirators to be patently false.

                                         By falsiing and causing publication of studies concluding that asbestos

                exposure did not cause lung cancer and simultaneously omitting a documented finding that

                asbestosis did increase the risk of lung cancer, the Q.A.M.A. defendants affirmatively

                misrepresented to the public and concealed from the public the extent of risks associated with

                inhalation of asbestos fibers.

                                         In approximately 1958, the Q.A.M.A. defendants publicized the edited

                works of Drs. Braun and Titan at a symposium in an effort to fraudulently misrepresent to the

                public and persons exposed to asbestos that the inhalation of asbestos dust would not cause

                cancer.

                                         The fraudulent misrepresentations beginning in 1946, as elaborated above

                and continuing with the publication of the 1958 Braunfl'ruan study, influenced the standards set

                for the TLVs, and inhibited the lowering of the threshold limit value due to the cancer risk

                                                                 19
Case Number PC-2018.6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvldencelBrlstol County Superior Court   Document 91 Filed 02/05/19 Page 31 of 158 PageID #: 4044
Submitted: 81311201811:01 AM
Envelope: 1693607
Rbvlewec Lynn G.



                associated with asbestos inhalation.

                                S.       In 1967, the Q.A.M.A. defendants determined at their trade association

                meeting that they would intentionally mislead consumers about the extent of risks involved in

                inhalation of asbestos products.

                                t.      In 1952, a symposium regarding the health effects of asbestos was held at

                the Saranac Laboratories. The following conspirators were in attendance: Johns-Manville,

                Turner & Newall, Raybestos-Manhattan, and Q.A.M.A. members by way of their agents, Cartier,

                Sabourin, and LeChance.

                                         At this meeting, the occurrence of lung cancer and asbestosis in product

                users was discussed and the carcinogenic properties of all fiber types of asbestos was also

                discussed. In an affirmative attempt to mislead the public about the extent of health risks

                associated with asbestos, and in an effort to fraudulently conceal those risks from the public,

                these defendants conspired to prevent publication of the record of this 1952 Saranac Symposium

                and it was not published. In addition, the conspirators induced Dr. Vorwald not to announce the

                results of his and Dr. Gardner's animal studies showing excess cancers in animals that thereby

                fraudulently misrepresenting existing data, albeit secret, that could not be publicized because of

                the secrecy provisions contained in the 1936 Saranac agreement required by the asbestos

                industry members.

                                         The following conspirators were members of the Magnesia Insulation

                Manufacturers Association (MIMA): Philip-Carey Corporation (predecessors to Celotex)

                Johns-Manville, and others.

                                         In 1955, these conspirators caused to be published the MIMA 85%

                Magnesia Insulation Manual. This manual falsely ,and fraudulently misrepresented that

                                                                 20
Case Number PC-2018.6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidencelBzistol County Superior Court   Document 91 Filed 02/05/19 Page 32 of 158 PageID #: 4045
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                asbestos-containing products offered no hazard to workers who used these products.

                                         The following conspirators were members of the trade organization known

                as the Asbestos Textile Institute (ATI): Raybestos-Manhattan, Johns-Manville, H.K. Porter,

                Keasby & Mattison (individually and through its alter-ego Turner & Newall), National Gypsum

                (n/Ida Asbestos Claims Management Corporation), and others.

                                        In 1947, the members of the AT!, received a report from W.C.L. Hemeon

                regarding asbestosis that suggested re-evaluation of the then-existing TLVs for asbestos

                exposure. These defendants caused this report not to be published and thereby fraudulently

                concealed material facts about asbestos exposure from the public and affirmatively

                misrepresented to the public and class of persons exposed to asbestos that the then-existing TLV

                was acceptable. Thereafter, these defendant conspirators withheld additional material

                information on the dust standards from The American Conference of Governmental Industrial

                Hygienists (ACGIH), thereby further influencing evaluations of TLVs for asbestos exposure.

                                         In 1953, conspirator National Gypsum (n/Ida Asbestos Claims

                Management Corporation), through its agents, in response to an inquiry from the Indiana

                Division of Industrial Hygiene regarding health hazards of asbestos spray products, refused to

                mail a proposed response to that division indicating that respirators should be worn by

                applicators of the products.          National Gypsum's response distorted and fraudulently

                misrepresented the need for applicators of asbestos spray products to wear respirators and

                fraudulently concealed from such applicators the need for respirators.

                                aa.      In 1955, conspirator Johns-Manville, through its agent Kenneth W. Smith,

                M.D. caused to be published in the AMA Archives of Industrial Health, an article entitled

                "Pulmonary Disability in Asbestos Workers." This published study materially altered the results

                                                                 21
Case Number. PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in Providencelsdstol County Superior Court   Document 91 Filed 02/05/19 Page 33 of 158 PageID #: 4046
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                of an earlier study in 1949 concerning the same set of workers. This alteration of Dr. Smith's

                study constituted a fraudulent and material misrepresentation about the extent of the risk

                associated with asbestos inhalation.

                                bb.     In 1955, the National Cancer Institute held a meeting at which

                conspirators .Johns-Manville (individually and as an agent for other alleged co-conspirators) and

                Dr. Vorwald (as agent of co-conspirators) affirmatively misrepresented that there were no

                existing animal studies concerning the relationship between asbestos exposure and cancer, when,

                in fact, the conspirators were in secret possession of several studies that demonstrated that

                positive evidence did exist.

                                cc.     In 1957, the members of the ATI, jointly rejected a proposed research

                study on cancer and asbestos and this resulted in fraudulent concealment from the public of

                material facts regarding asbestos exposure and also constituted an affirmative misrepresentation

                of the then-existing knowledge about asbestos exposure and lung cancer.

                                dd.     In 1964 the members of the AT! met to formulate a plan for rebutting the

                association between lung cancer and asbestos exposure that had been recently discussed by Dr.

                Irving J. Selikoif. Thereafter, these members of the AT! embarked upon a campaign to further

                misrepresent the association between asbestos exposure and lung cancer.

                                ee.     In 1970, through their agents, Defendants The Celotex Corporation and

                Carey-Canada, affirmatively misrepresented that it had been in the asbestos business since 1918

                and found no reported conditions of asbestosis or lung disease. This constituted a fraudulent

                misrepresentation about the material facts known to these Defendants.

                                if.     All conspirators approved and ratified and furthered the previous

                conspiratorial acts of conspirators Johns-Manville, Raybestos Manhattan, and Anthony J. Lanza,

                                                               22
Case Number. PC-2018-6293
           Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 34 of 158 PageID #: 4047
Flied In Piovtdencelsdstol County Supedor Court
Submitted: 813112018 11:01 AM
Envelope: 1693607
Rbviewec Lynn G.



                   M.D., acting on behalf of Met Life, and all alleged co-conspirators during the relevant time

                   period and circumstances alleged above, acted as agents and co-conspirators for the other

                   conspirators.

                             70.      All defendants:

                                                  did a tortious act in concert with the other or pursuant to a common design

                   with them; and/or

                                                  knew that each other's conduct constituted a breach of duty and they each

                   gave substantial assistance or encouragement to the other so to conduct himself; and/or

                                      C.          gave substantial assistance to the other in accomplishing a tortious result

                   and its own conduct, separately considered, constitutes a breach of duty to the Plaintiffs.

                             71.      The acts of the defendants as described above, constitute a fraudulent

                   concealment and/or a fraudulent misrepresentation that proximately caused injury to the

                   Plaintiffs in the following manner:

                                                  The material published or caused to be published by the defendants was

                   false and incomplete in that the Defendants knowingly and deliberately deleted references to the

                   known health hazards of asbestos and asbestos-containing products.

                                                  Defendants individually, as members of a conspiracy, as agents of other

                   co-conspirators, and as aiders and abettors of each other intended that the publication of false and

                   misleading reports and/or the nondisclosure of documented reports of the health hazards of

                   asbestos:

                                                  i.     maintain a favorable atmosphere for the continued sale and

                   distribution of asbestos and asbestos-related products;




                                                                           23
Case Number. PC-2018-8293
           Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 35 of 158 PageID #: 4048
Fits in ProvidencelBristol County Supeilor Court
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer. Lynn G.




                                                          assist in the continued pecuniary gain of the defendants through the

                   sale of their products;

                                                          influence in the defendants' favor proposed legislation to regulate

                   asbestos exposure and;

                                                          to provide a defense in lawsuits brought for injury resulting from

                   asbestos disease.

                                       C.          Plaintiffs reasonably relied upon the published medical and scientific data

                   documenting the purported safety of asbestos and asbestos-containing products and the absence

                   of published medical and scientific reports on the extent, nature, and existence of hazards of

                   asbestos and asbestos-containing products to continue exposure to asbestos because of a belief

                   that it was safe.

                                                   Defendants individually, as members of a conspiracy, and as agents of

                   each other intended that Plaintiffs rely upon the published report regarding the safety of asbestos

                    and asbestos-containing products and upon the absence of published medical and scientific data

                   regarding the hazards of asbestos and asbestos-related products, to continue his exposure to these

                   products.

                                                   Defendants individually, as members of a conspiracy, as agents of each

                    other, as aiders and abettors of each other are and were in a position of superior knowledge

                   regarding the health hazards of asbestos and therefore Plaintiffs had a right to rely on the

                    published reports commissioned by the defendants regarding the health hazards of asbestos and

                    the absence of published medical and scientific data regarding the hazards of asbestos and

                    asbestos-containing products.




                                                                            24
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 36 of 158 PageID #: 4049
Case Number PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in Providencelstlstol County Superior Court   Document 91 Filed 02/05/19 Page 37 of 158 PageID #: 4050
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer. Lynn G.



                                  f.     Plaintiffs suffered and will continue to suffer injury as a direct and

                proximate result of the acts alleged herein.




                                  As a direct and proximate result of the acts of the Defendants, Plaintiff-worker

                suffered serious bodily injury, endured great pain and suffering, incurred medical expenses,

                suffered mental anguish, lost earnings and earning capacity, and was otherwise damaged.




                                                             COUNT VII

                                       JANICE E. BRADFORD WEST V. ALL DEFENDANTS

                                  As a direct and proximate result of the acts of the Defendants, Plaintiff-spouse has

                been damaged as follows:

                                  Plaintiff has been and will continue to be deprived of the services, society and

                companionship of her husband;

                                  Plaintiff has been required to spend money for medicine, medical care, nursing,

                hospital and surgical attention, medical appliances, and household care for the treatment of her

                husband;

                        C.        Plaintiff has been and may be deprived of the household contribution of her

                husband; loss of pension and social security benefits.

                         WHEREFORE Plaintiff demands judgment and damages against the Defendants, jointly

                and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

                right and just.




                                                                   25
Case Number PC-2018-6293
            Case 1:18-cv-00688-WES-LDA
Filed in ProvidencelBristol County Superior Court   Document 91 Filed 02/05/19 Page 38 of 158 PageID #: 4051
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                        Plaintiffs hereby demand a trial by jury.


                                                                    By their attorneys,




                                                                    Isi Vincent L. Greene
                                                                    Robert J. McConnell, Esq. (#3888)
                                                                    Vincent L. Greene, Esq. (#597 I)
                                                                    MOTLEYRICELLC
                                                                    55 Cedar Street
                                                                    Suite 100
                                                                    Providence, RI 02903
                                                                    401-457-7700
                                                                    401-457-7708 Fax

                Providence, RI

                Dated: August. 31, 2018
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 39 of 158 PageID #: 4052
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 40 of 158 PageID #: 4053
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 41 of 158 PageID #: 4054
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 42 of 158 PageID #: 4055
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 43 of 158 PageID #: 4056
        Merle West                     Volume 1             November 27, 2018
                                                                              14

    1              A.   That was one place, yes.
    2              Q.   And he didn't like what he saw; is
    3       that true?
    4              A.   Right.
    5              Q.   Okay.     I think that you had to have
    6       some fluid removed; is that true?
    7              A.   Yes.     Dr. MacDonald at Mid Coast
    8       removed that.
    9              Q.   Okay.     And how did they go about
  10        removing that fluid?
  11               A.   Put a hole in the side and suck it
  12        out.
  13               Q.   And was that a difficult or painful
  14        procedure?
  15               A.   It was not a picnic.
  16               Q.   Okay.     And do you know how much fluid
  17        they drained when they drained fluid?
  18               A.   From the looks of it, it was, I would
  19        say, around 20, 22 ounces.
  20               Q.   Okay.     And did they have this sent out
  21        to be tested or looked at?
  22               A.   Yes.
  23               Q.   And do you know the results of that,
  24        those tests on the fluid?




                          EPPLEY COURT REPORTING, LLC
                          www.eppleycourtreporting.com
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 44 of 158 PageID #: 4057
        Merle West                     Volume 1             November 27, 2018
                                                                              15

    1              A.   It was inconclusive.
    2              Q.   Okay.     Now, when you were seeing Dr.
    3       Romac and you said Dr. MacDonald, and you've
    4       seen some other physicians for your
    5       mesothelioma; is that true?
    6              A.   Yes.
    7              Q.   Have any of those physicians told you
    8       what they believe the cause of your
    9       mesothelioma was?
  10               A.   Yes.     I went to a surgeon in Augusta
  11        who did a biopsy, and he said it would just be
  12        a small cut.        And when he got done, through, it
  13        was a big cut.        So asked him why, and he says,
  14        I didn't like what I saw, because your tumors
  15        are so thick.        And anyway, the biopsy come
  16        back, and went back to see him.               He gave me the
  17        results which was biphasic.
  18               Q.   That was Dr. Blank?
  19               A.   Dr. Seth Blank.
  20               Q.   That biopsy, was that a difficult or
  21        painful process, procedure?
  22               A.   It still is.        I still can feel that
  23        even now.      It's like somebody got a -- grab
  24        ahold of my side, pulling on it like it's a big




                          EPPLEY COURT REPORTING, LLC
                          www.eppleycourtreporting.com
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 45 of 158 PageID #: 4058
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 46 of 158 PageID #: 4059
        Merle West                     Volume 1             November 27, 2018
                                                                                17

    1              Q.   Did you go and get that second
    2       opinion?
    3              A.   I did.
    4              Q.   Where did you go?
    5              A.   I went to Dana-Farber.            Dana-Farber,
    6       it was the chemotherapy.            We were at Brigham
    7       and Women's; it was surgery.
    8              Q.   Okay.     Do you recall the doctors you
    9       saw at Brigham and Women's and at Dana-Farber?
  10               A.   Dana-Farber was Dr. Kiel or Kiel.                 And
  11        Brigham and Women's was Dr. Lebenthal.
  12               Q.   Okay.     Now, what did those physicians
  13        decide should be done in terms of treatment
  14        initially?       What were their initial
  15        suggestions?
  16               A.   Dr. Kiel was about almost exactly the
  17        same as Dr. Haney was.
  18               Q.   Which was chemotherapy?
  19               A.   Which was chemotherapy.
  20               Q.   Okay.
  21               A.   And that was interested in
  22        immunotherapy more so, and that's like playing
  23        politics.      So they would only do that if
  24        chemotherapy failed, which it did.




                          EPPLEY COURT REPORTING, LLC
                          www.eppleycourtreporting.com
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 47 of 158 PageID #: 4060
        Merle West                     Volume 1             November 27, 2018
                                                                                18

    1              Q.   Okay.
    2              A.   So then I went to Dr. Lebenthal.                 They
    3       decided, because I was in such good physical
    4       condition, I was never on any medication, and I
    5       had never done drugs or smoked and I wasn't an
    6       alcoholic or anything, that I was a very good
    7       candidate.       So I went through about three weeks
    8       of traveling to Boston ever other day.
    9              Q.   They were planning on having you
  10        undergo surgery; is that what you're telling
  11        us?
  12               A.   Yes.
  13               Q.   I'm sorry.       Continue on?
  14               A.   I went through an array of tests,
  15        poking and digging and biopsies, and everything
  16        was coming out great.           The last thing they
  17        pulled was an MRI which showed the cancer had
  18        gone into my bones.
  19               Q.   I'm sorry, Merle.          I'm going to be
  20        asking a lot of difficult questions today.                    If
  21        you ever need to stop to regain your composure,
  22        everybody understands that.              It's a very
  23        difficult situation for you.              I'm very sorry.
  24        Let us know if you want to take a brief break.




                          EPPLEY COURT REPORTING, LLC
                          www.eppleycourtreporting.com
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 48 of 158 PageID #: 4061
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 49 of 158 PageID #: 4062
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 50 of 158 PageID #: 4063
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 51 of 158 PageID #: 4064
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 52 of 158 PageID #: 4065
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 53 of 158 PageID #: 4066
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 54 of 158 PageID #: 4067
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 55 of 158 PageID #: 4068
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 56 of 158 PageID #: 4069
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 57 of 158 PageID #: 4070
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 58 of 158 PageID #: 4071
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 59 of 158 PageID #: 4072
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 60 of 158 PageID #: 4073
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 61 of 158 PageID #: 4074
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 62 of 158 PageID #: 4075
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 63 of 158 PageID #: 4076
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 64 of 158 PageID #: 4077
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 65 of 158 PageID #: 4078
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 66 of 158 PageID #: 4079
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 67 of 158 PageID #: 4080
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 68 of 158 PageID #: 4081
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 69 of 158 PageID #: 4082
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 70 of 158 PageID #: 4083
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 71 of 158 PageID #: 4084
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 72 of 158 PageID #: 4085
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 73 of 158 PageID #: 4086
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 74 of 158 PageID #: 4087
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 75 of 158 PageID #: 4088
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 76 of 158 PageID #: 4089
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 77 of 158 PageID #: 4090
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 78 of 158 PageID #: 4091
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 79 of 158 PageID #: 4092
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 80 of 158 PageID #: 4093
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 81 of 158 PageID #: 4094
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 82 of 158 PageID #: 4095
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 83 of 158 PageID #: 4096
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 84 of 158 PageID #: 4097




                           EXHIBIT C
CaseCase
     1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDA
                            Document
                               Document
                                     91 Filed
                                        1 Filed
                                              02/05/19
                                                 12/19/18
                                                        Page
                                                          Page
                                                             85 of
                                                                1 of
                                                                   158
                                                                     7 PageID
                                                                       PageID#:
                                                                              #:14098



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND


   MERLE C. WEST and
   JANICE E. BRADFORD WEST               )               CIVIL ACTION NO.:
                                         )
                           Plaintiffs,   )
      v.                                 )
                                         )
   AIR & LIQUID SYSTEMS                  )
   CORPORATION, et al.                   )
                                         )
                           Defendants.   )
   _____________________________________ )

                                       NOTICE OF REMOVAL

   TO THE CHIEF JUDGE AND JUDGES OF THE UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF RHODE ISLAND:

            Pursuant to 28 U.S.C. §§ 1441, 1442(a)(1), and 1446(b)(3), Defendant General Electric

   Company (“GE”), by and through undersigned counsel, hereby removes the above-captioned

   civil action which was filed in the Providence County Superior Court, State of Rhode Island,

   Civil Action PC 18-6293, to the United States District Court for the District of Rhode Island and

   gives notice of such removal. In support thereof, GE offers the following:

   I.       INTRODUCTION

        1. Plaintiff Merle C. West and Janice E. Bradford West, filed this lawsuit on September 5,

            2018, entitled Merle C. West and Janice E. Bradford West, Case No. 18-6293, against GE,

            and numerous other defendants in the Superior Court of Rhode Island, Providence

            County. See Complaint attached hereto as Exhibit A.

        2. GE was served with the Complaint on or about September 7, 2018. See Summons and

            Proofs of Service, attached hereto as Exhibit B and Exhibit C.




   ME1 28852668v.1
CaseCase
     1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDA
                            Document
                               Document
                                     91 Filed
                                        1 Filed
                                              02/05/19
                                                 12/19/18
                                                        Page
                                                          Page
                                                             86 of
                                                                2 of
                                                                   158
                                                                     7 PageID
                                                                       PageID#:
                                                                              #:24099



       3. In the Complaint, Plaintiffs allege that Merle C. West was exposed to asbestos-containing

            products through, inter alia, his work at the Bath Iron Works shipyard in Maine. Exhibit

            A, ¶ 2. Plaintiffs did not identify or reference products that allegedly exposed Merle C.

            West to asbestos in the Complaint. See Exhibit A.

       4. This action may be removed to this court pursuant to 28 U.S.C. §1441(a), which allows a

            defendant or defendants to remove any civil action brought in a state court over which

            the District Courts of the United States have original jurisdiction, to the District of the

            United States for the district and division embracing the place where such action is

            pending.

       5. Removal is timely under 28 U.S.C. § 1446(b)(3). This Notice of Removal is filed within

            thirty (30) days of Plaintiffs’ service of supplemental discovery responses and exhibits

            on November 20, 2018, which for the first time, specifically identified the U.S. Navy

            ships that he alleges exposed him to asbestos during his employment at Bath Iron Works

            and establishes the federal contractor defense. GE designed, manufactured, and supplied

            turbines and related propulsion and power generation equipment to the U.S. Navy for use

            aboard navy ships and nuclear submarines. Each of these turbines was custom- designed

            and manufactured in accordance with detailed specifications and/or regulations

            promulgated or adopted by the Navy and its officers, and each relevant aspect of the

            turbine’s design and manufacture was subject to detailed and ongoing direction and

            control by the Navy through its individual officers.

       6. It was not until Plaintiffs’ service of his supplemental discovery responses and exhibits

            which were filed on November 20, 2018 that it first became ascertained to GE that the

            case was removable.




   ME1 28852668v.1
CaseCase
     1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDA
                            Document
                               Document
                                     91 Filed
                                        1 Filed
                                              02/05/19
                                                 12/19/18
                                                        Page
                                                          Page
                                                             87 of
                                                                3 of
                                                                   158
                                                                     7 PageID
                                                                       PageID#:
                                                                              #:34100




   II.      GROUNDS FOR REMOVAL

         7. Pursuant to §1442(a)(1), removal is appropriate where the moving party can (1)

            demonstrate that it acted under the direction for a federal office, (2) raise a colorable

            federal defense to plaintiff’s claim, and (3) demonstrate a casual nexus between

            plaintiff’s claims and acts it performed under color of federal office. See Mesa v.

            California, 489 U.S. 121, 124-25, 129-31, 134-35 (1989)

         8. The basis for this removal is that this action involves a person, i.e., GE, who- in relation

            to the claims being stated against it and as summarized herein- acted under the authority,

            direction and control of an officer or agency of the United States for purposes of 28

            U.S.C. §1442(a)(1) and who can state at least a colorable federal law-based

            “governmental contractor” defense to those claims. See Mesa v. California, 489 U.S. 121,

            124-25, 129-31, 134-35 (1989)

         9. The Notice of Removal is filed within thirty (30) days after receipt by the GE of

            Plaintiffs’ supplemental interrogatory responses and exhibits which established the

            federal contractor defense. 28 U.S.C. §§ 1446(b)(3); 1442(a)(1).

         10. Plaintiffs are alleging asbestos exposure from the products GE supplied to the U.S. Navy

            for use on U.S. Navy ships and/or nuclear submarines. In the manufacture and sale of

            turbines and associated equipment for the U.S. Navy, including all aspects of warning

            associated with those turbines and equipment, GE was acting under and at the direction

            of the U.S. Navy. GE designed, manufactured, and supplied turbines and other equipment

            at issue in this case to the U.S. Navy in accordance with precise, detailed, specifications

            promulgated by the U.S. Navy. Turbines were subject to various test and trials supervised




   ME1 28852668v.1
CaseCase
     1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDA
                            Document
                               Document
                                     91 Filed
                                        1 Filed
                                              02/05/19
                                                 12/19/18
                                                        Page
                                                          Page
                                                             88 of
                                                                4 of
                                                                   158
                                                                     7 PageID
                                                                       PageID#:
                                                                              #:44101



            by the Navy before they were approved for use on military vessels. All relevant aspects

            of the design and manufacture of the turbines were subject to close, detailed and ongoing

            supervision and control of the Navy. As such GE acted under the detailed and ongoing

            direction and control of one or more federal officers. Federal jurisdiction exists in this

            case pursuant to federal contractor defense. 28 U.S.C. § 1442(a)(1).

       11. Should Plaintiffs file a motion to remand this case, GE respectfully requests an

            opportunity to respond more fully in writing, but offers the following statement and

            citations to authority at this time in satisfaction of its obligation under 28 U.S.C. §1446 to

            provide a short and plain statement of the legal and factual basis for its removal.

       12. GE has a colorable federal-law defense to this action. See Boyle v. United Technologies

            Corp., 487 U.S. 500, 504 (1988) (holding government contractors have immunity from

            liability for injuries arising from any exposure to asbestos related equipment on board

            Navy vessels, insofar as they were constructed or repaired by the contractor); In re Joint

            E. and S.D.N.Y. Asbestos Litigation (“Grispo”), 897 F.2d 626, 630 (2d Cir. 1990)

            (recognizing applicability of government contractor defense in failure-to-warn case);

            Faddish v. General Electric Co., 2010 U.S. Dist. LEXIS 112937 (E.D. Pa. October 22,

            2010) (granting summary judgment to GE based upon the government contractor defense

            in an asbestos failure-to-warn case).

       13. This situation has arisen in Shepherd v. Air & Liquid Sys. Corp., 2012 WL 5874781

            (D.R.I. Nov. 20, 2012). In Shepherd, the Defendants sought removal after the Plaintiff’s

            discovery responses indicated that Plaintiff worked with asbestos-containing products in

            the boiler rooms of Naval ships. The defendants asserted that federal officer removal was

            appropriate because they manufactured boilers pursuant to contracts with the navy. After




   ME1 28852668v.1
CaseCase
     1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDA
                            Document
                               Document
                                     91 Filed
                                        1 Filed
                                              02/05/19
                                                 12/19/18
                                                        Page
                                                          Page
                                                             89 of
                                                                5 of
                                                                   158
                                                                     7 PageID
                                                                       PageID#:
                                                                              #:54102



             removal, the plaintiff’s moved to remand the case. The U.S. District Court District of

             Rhode Island found that removal was appropriate because the defendants established a

             colorable federal defense to Plaintiffs’ claims and that the requirements for federal officer

             removal were satisfied.

   III.      ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

          14. This Notice of Removal is being filed in the District of Rhode Island, the District Court

             of the United States for the district and division within which the state court action is

             pending as required by §§ 1441(a) and 1446(a).

          15. Pursuant to 28 U.S. C. § 1446(d), a copy of the Notice of Removal and Notice of Filing

             of Notice of Removal will be provided to Plaintiff and filed with the Clerk of the County

             Superior Court of Providence, Rhode Island, in the form attached hereto and will file

             those documents required by Local Rule 81. See Exhibit D.

          16. By filing this Notice of Removal, GE does not waive any defenses or rights that may be

             available to them.

          17. This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

             Procedure, as required by 28 U.S.C. §1446(a).

   VI.       CONCLUSION

             Wherefore, GE respectfully request that this action be duly removed from the Superior

   Court for the County of Providence to this Court, and that it proceed herein.




   ME1 28852668v.1
CaseCase
     1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDA
                            Document
                               Document
                                     91 Filed
                                        1 Filed
                                              02/05/19
                                                 12/19/18
                                                        Page
                                                          Page
                                                             90 of
                                                                6 of
                                                                   158
                                                                     7 PageID
                                                                       PageID#:
                                                                              #:64103



                                       DEFENDANT,
                                       GENERAL ELECTRIC COMPANY,


   Dated: December 19, 2018
                                       /s/ Anne E. Shannon_______
                                       Anne E. Shannon
                                       RI Bar #9591
                                       MCCARTER & ENGLISH, LLP.
                                       265 Franklin Street
                                       Boston, MA 02110
                                       Phone: 617-449-6500




   ME1 28852668v.1
CaseCase
     1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDA
                            Document
                               Document
                                     91 Filed
                                        1 Filed
                                              02/05/19
                                                 12/19/18
                                                        Page
                                                          Page
                                                             91 of
                                                                7 of
                                                                   158
                                                                     7 PageID
                                                                       PageID#:
                                                                              #:74104



                                    CERTIFICATE OF SERVICE


            I hereby certify that the foregoing document was electronically filed with the Rhode

   Island Superior Court and a copy was sent to all counsel of record via File & ServeXpress on this

   19th day of December, 2018. The document electronically filed and served is available for

   viewing and/or downloading from the Rhode Island Judiciary’s Electronic Filing System.




                                         Anne E. Shannon
                                         Anne E. Shannon




   ME1 28852668v.1
Case
  Case
     1:18-cv-00688-WES-LDA
        1:18-cv-00688-WES-LDADocument
                               Document
                                      91 1-1
                                          Filed
                                              Filed
                                                02/05/19
                                                    12/19/18
                                                           Page
                                                              Page
                                                                92 of
                                                                   1 of
                                                                      158
                                                                        27PageID
                                                                           PageID#:#:4105
                                                                                      8




                             EXHIBIT A
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
               Case
                  Case
Submitted: 8/31/2018   1:18-cv-00688-WES-LDA
                      11:01 1:18-cv-00688-WES-LDA
                             AM                   Document
                                                    Document
                                                           91 1-1
                                                               Filed
                                                                   Filed
                                                                     02/05/19
                                                                         12/19/18
                                                                                Page
                                                                                   Page
                                                                                     93 of
                                                                                        2 of
                                                                                           158
                                                                                             27PageID
                                                                                                PageID#:#:4106
                                                                                                           9
Envelope: 1693607
Reviewer: Lynn G.                                                                                          62412877
                                                                                                           Sep 05 2018
                                                                                                            03:13PM


              STATE OF RHODE ISLAND                                            SUPERIOR COURT
              PROVIDENCE, SC


              MERLE C. WEST and JANICE E. BRADFORD WEST,
              his wife,

                     Plaintiffs,

                     v.                                                 CIVIL ACTION NO.:

              AIR & LIQUID SYSTEMS CORPORATION,
              AURORA PUMP COMPANY,
              ARMSTRONG PUMPS, INC.,
              ALBANY INTERNATIONAL, a Corporation,
              ALLIED GLOVE CORPORATION,
              BAYER CROPSCIENCE f/k/a Amchem PRODUCTS,
              BELL & GOSSETT,
              BSM PUMP CORP. formerly BROWN AND SHARPE,
              CBS CORPORATION,
              CRANE COMPANY,
              DEZURIK, INC.,
              EATON CORPORATION,
              ECR INTERNATIONAL, as successor-in-interest to Utica Boiler Company,
              FLOWSERVE CORPORATION,
              FOSTER WHEELER , LLC,
              VIACOM INC.,
              GARDNER-DENVER, INC.,
              GENERAL ELECTRIC COMPANY,
              GOULD PUMPS,
              GRINNELL, LLC,
              HAMMOND VALVE COMPANY,
              HONEYWELL INTERNATIONAL, INC.,
              IMO INDUSTRIES, INC.,
              INDUSTRIAL HOLDINGS CORPORATION f/k/a Carborundum Co.,
              INGERSOLL-RAND COMPANY,
              INTERNATIONAL PAPER CO.,
              MAINE YANKEE ATOMIC POWER COMPANY,
              METROPOLITAN LIFE INSURANCE COMPANY,
              MILWAUKEE VALVE CO,
              NEW ENGLAND INSULATION, INC.,
              NEW YORKER BOILER COMPANY,
              THE WM. POWELL COMPANY,
              P.I.C. CONTRACTORS, INC.,
              PACKINGS & INSULATIONS CORPORATION,

                                                            1
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
               Case
                 Case
Submitted: 8/31/2018   1:18-cv-00688-WES-LDA
                      11:011:18-cv-00688-WES-LDA
                             AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      94 3ofof158
                                                                                               27 PageID
                                                                                                  PageID #:
                                                                                                         #: 4107
                                                                                                            10
Envelope: 1693607
Reviewer: Lynn G.



              RAINBIRD CORPORATION,
              KIMBERLY-CLARK CORPORATION,
                    successor-in-interest to Scott Paper Company,
              WARREN PUMPS,
              PEERLESS PUMPS, INC.,
              SAPPI FINE PAPER NORTH AMERICA,
                    successor-in-interest to S. D. Warren Company,
              SEARS ROEBUCK & COMPANY,
              SID HARVEY INDUSTRIES, INC.,
                    Successor-in-interest to Sid Harvey of New England, Inc.,
              THE GAGE COMPANY,
              TRANE COMPANY, successor-in- interest to American Standard, Inc.,
              VELAN VALVE CORPORATION,
              F. W. WEBB COMPANY,
              WHEELER PROTECTIVE APPAREL, INC.,

                     Defendants.


                                          COMPLAINT AND JURY DEMAND

                     1.      Plaintiffs Merle C. West and Janice E. West, his wife are individuals residing at

              1098 West Alna Road, Alna, ME 04535.

                     2       Plaintiff Merle C. West worked as a boilermaker and machinist at Bath Iron

              Works from 1967 to 1972 and from 1978 to 1987; as a carpenter-millwright for Cianbro and for

              other contractors between 1988 and 1999 at various industrial sites.

                     3.      Defendant Air & Liquid Systems Corporation is the successor-in-interest to

              Buffalo Pumps, Inc. is a Delaware corporation with its principal place of business in Albany,

              New York and at all relevant times it did business in the States of Rhode Island and Maine.



                     4.      Defendant Aurora Pump Company is a North Carolina corporation with its

              principal place of business in Illinois and at all relevant times it did business in the State of

              Rhode Island and in the States of Rhode Island and Maine.


                                                              2
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
               Case
                 Case
Submitted: 8/31/2018   1:18-cv-00688-WES-LDA
                      11:011:18-cv-00688-WES-LDA
                             AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      95 4ofof158
                                                                                               27 PageID
                                                                                                  PageID #:
                                                                                                         #: 4108
                                                                                                            11
Envelope: 1693607
Reviewer: Lynn G.



                       5.    Defendant Armstrong Pumps, Inc. is a New York corporation with its principal

              place of business in the State of New York and at all times relevant did business in the States of

              Rhode Island and Maine.

                       6.    Defendant Albany International, Inc. is a Delaware Corporation with its principal

              place of business in Albany, New York and at all times relevant did business in the States of

              Rhode Island and Maine.

                       7.    Defendant Allied Glove Corporation is a Delaware corporation with its principal

              place of business located in Milwaukee, WI and at all times relevant did business in the State of

              Rhode Island and Maine.

                       8.    Defendant Bayer Cropscience, Inc, is a Delaware corporation with its principal

              place of business in Pennsylvania and at all times relevant it did business in the States of Rhode

              Island and Maine.

                       9.    Defendant Bell & Gossett is an Illinois corporation with its principal place of

              business in Morton Grove, Ill and at all times relevant did business in the States of Rhode Island

              Maine.

                       10.   Defendant BSM Pump Corp, formerly Brown and Sharpe is a Rhode Island

              corporation with its principal place of business located in N. Kingstown, RI and at all times

              relevant also did business in the State of Maine.



                       11.   Defendant CBS Corporation, n/k/a Viacom, Inc., is a New York corporation with

              its principal place of business in New York and at all relevant times it did business in the States

              of Rhode Island and Maine.

                       12.   Defendant Crane Co. is a New Jersey corporation with its principal place of

                                                                  3
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
               Case
                 Case
Submitted: 8/31/2018   1:18-cv-00688-WES-LDA
                      11:011:18-cv-00688-WES-LDA
                             AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      96 5ofof158
                                                                                               27 PageID
                                                                                                  PageID #:
                                                                                                         #: 4109
                                                                                                            12
Envelope: 1693607
Reviewer: Lynn G.



              business in New Jersey. At all relevant times it did business in the States of Rhode Island and

              Maine.

                       13.   Defendant DeZurik, Inc. is a Kansas corporation with its principal place of

              business located in Ellsworth, KS and at all times relevant did business in the States of Rhode

              Island and Maine.

                       14.   Defendant Eaton Corporation, successor-in-interest to Cutler-Hammer, Inc. is an

              Ohio corporation with its principal place of business located in Cleveland, Ohio and at all times

              relevant did business in the States of Rhode Island and Maine.

                       15.   Defendant ECR International is a New York corporation with its principal place

              of business in New York, is successor-in-interest to Utica Boiler Company and at all times

              relevant hereto did business in the State of Rhode Island and State of Maine.

                       16.   Defendant Flowserve Corporation, successor-in-interest to Durametallic is a

              Michigan corporation with its principal place of business located in Kalamazoo, MI and at all

              times relevant did business in the States of Rhode Island and Maine.

                       17.   Defendant Foster Wheeler, LLC is a New York corporation with its principal

              place of business located in New Jersey and at all times relevant did business in the States of

              Rhode island and Maine.



                       18.   Defendant Gardner-Denver, Inc. is a Pennsylvania corporation with principal

              place of business located in Philadelphia, Pa. and at all times relevant did business in the States

              of Rhode Island and Maine.

                       19    Defendant General Electric Company is a New York corporation with its

              principal place of business in New York and at all relevant times it did business in the States of

                                                              4
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
               Case
                 Case
Submitted: 8/31/2018   1:18-cv-00688-WES-LDA
                      11:011:18-cv-00688-WES-LDA
                             AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      97 6ofof158
                                                                                               27 PageID
                                                                                                  PageID #:
                                                                                                         #: 4110
                                                                                                            13
Envelope: 1693607
Reviewer: Lynn G.



              Rhode Island and Maine.

                       20.   Defendant Gould Pumps is a New Jersey corporation with its principal place of

              business in New Jersey and at all relevant times it did business in the States of Rhode Island and

              Maine.

                       21.   Defendant Grinnell, LLC is a Mississippi corporation with principal place of

              business located in Upper Saddle River, New Jersey and at all times relevant did business in the

              States of Maine and Rhode Island.

                       22.   Defendant Hammond Valve Company is a Wisconsin corporation with its

              principal place of business located in New Berlin, WI and at all times relevant did business in the

              States of Rhode Island and Maine.

                       23.   Defendant Honeywell International, Inc. is a Delaware corporation, having its

              principal place of business located in Pittsburgh, Pa. and is qualified to do business in the States

              of Rhode Island and Maine.

                       24.   The Defendant, IMO Industries, Inc., f/k/a IMO Delaval, Inc., f/k/a Transamerica

              DeLaval, Inc., f/k/a DeLaval Turbine, Inc., DeValco Corporation is a corporation incorporated

              under the laws of the state of New York, having its principal place of business located in New

              York, and at all times relevant did business in the States of Rhode Island and Maine.



                       25.   Defendant Industrial Holdings Corp. successor-in-interest to Carborundum

              Company is a New York corporation with principal place of business located in New York and at

              all times relevant did business in the States of Rhode Island and Maine.

                       25.   Defendant Ingersoll-Rand Co. is a New Jersey corporation with its principal place

              of business in New Jersey and at all relevant times it did business in the States of Rhode Island

                                                               5
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
               Case
                 Case
Submitted: 8/31/2018   1:18-cv-00688-WES-LDA
                      11:011:18-cv-00688-WES-LDA
                             AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      98 7ofof158
                                                                                               27 PageID
                                                                                                  PageID #:
                                                                                                         #: 4111
                                                                                                            14
Envelope: 1693607
Reviewer: Lynn G.



              and Maine.

                     26.     Defendant International Paper Company is a New York corporation with its

              principal place of business in Memphis, TN and at all relevant times did business in the States of

              Rhode Island and Maine.

                     27.     Defendant Maine Yankee Atomic Power Company is a Maine corporation with

              principal place of business located in Wiscasset, ME is successor-in-interest to Maine Yankee,

              Inc. and at all times relevant did business in the States of Maine and Rhode Island.

                     28.     Defendant Metropolitan Life Insurance Company is a mutual life insurance

              company of the State of New York with its principal place of business in the State of New York

              and at all relevant times it did business in the States of Rhode Island and Maine.

                     29.     Defendant Milwaukee Valve Co. is a Wisconsin corporation with principal place

              of business located in Madison, WI and at all times relevant did business in the States of Rhode

              Island and Maine.

                     30.     Defendant New England Insulation, Inc. is a Massachusetts corporation with its

              principal place of business located in Canton, Massachusetts and at all times relevant did

              business in the State of Rhode Island and Maine.

                     31      Defendant New Yorker Boiler Company is a Pennsylvania corporation with its

              principal place of business located in Hatfield, Pa. and at all times relevant did business in the

              States of Maine and Rhode Island.

                     32.     Defendant P.I.C. Contractors, Inc. is a Rhode Island corporation with its principal

              place of business in Rhode Island. At all relevant times it did business in the States of Rhode

              Island and Maine.

                     33.     Defendant Packings and Insulations Corporation is a Rhode Island corporation

                                                               6
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
               Case
                 Case
Submitted: 8/31/2018   1:18-cv-00688-WES-LDA
                      11:011:18-cv-00688-WES-LDA
                             AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      99 8ofof158
                                                                                               27 PageID
                                                                                                  PageID #:
                                                                                                         #: 4112
                                                                                                            15
Envelope: 1693607
Reviewer: Lynn G.



              with its principal place of business in Rhode Island and at all relevant times it did business in the

              States of Rhode Island and Maine.

                     34.     Defendant Rainbird Corporation is a California corporation with principal place

              of business located in Azsa, CA, is successor-in-interest to Hammond Valve Company and at all

              times relevant did business in the States of Rhode Island and Maine.

                     35.     Defendant Kimberly-Clark Corporation is a Delaware corporation with its

              principal place of business located in Irving, TX and at all relevant times did business in the

              States of Rhode Island and Maine.

                     36.     Defendant Peerless Pumps, Inc. is a Delaware corporation with principal place of

              business located in Indianapolis, IN and at all times relevant did business in the State of Rhode

              Island and State of Maine.

                      37.    Defendant Sappi Fine Paper North America is the successor-in-interest to S. D.

              Warren Paper is a Delaware Corporation with principal place of business located in Pennsylvania

              and at all times relevant did business in the State of Rhode Island and State of Maine.

                     38.     Defendant Warren Pumps is a Massachusetts corporation with its principal place

              of business in Massachusetts and. at all relevant times it did business in the States of Rhode

              Island and Maine.



                     39.     Defendant Sears Roebuck & Company is a New York corporation with its

              principal place of business in Chicago, and at all times relevant did business in the State of

              Rhode Island and State of Maine.

                     40.     Defendant Sid Harvey Industries, Inc., successor-in-interest to Sid Harvey of New

              England, Inc. is a New York corporation with its principal place of business in Garden City, NY

                                                               7
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                      11:011:18-cv-00688-WES-LDA
                             AM                   Document
                                                    Document
                                                           91 1-1
                                                               Filed
                                                                   Filed
                                                                     02/05/19
                                                                         12/19/18
                                                                                Page
                                                                                   Page
                                                                                     1009ofof158
                                                                                              27 PageID
                                                                                                 PageID #:
                                                                                                        #: 16
                                                                                                           4113
Envelope: 1693607
Reviewer: Lynn G.



              and at all times material relevant did business in the State of Rhode Island and Maine.

                      41.     Defendant The Gage Company is a Pennsylvania corporation with its principal

              place of business located in Portland, ME and at all times relevant did business in the States of

              Rhode Island and Maine.

                      42.     Defendant Trane Company, successor-in-interest to American Standard, Inc. is a

              Delaware corporation with principal place of business located in Michigan and at all times

              relevant did business in the State of Rhode Island and State of Maine.

                      43.     The Defendant, Velan Valve Corporation, is a corporation incorporated under the

              laws of the State of New York, with its principal place of business located in the State of

              Vermont and all times relevant did business in the States of Rhode Island and Maine.

                      44.     The Defendant F. W. Webb Company is a Massachusetts corporation with

              principal offices located in Bedford, MA and at all times relevant did business in the State of

              Maine and State of Rhode Island.

                      45.     Defendant Wheeler Protective Apparel, Inc., is a New Hampshire corporation

              with principal place of business located in the State of Illinois and at all times relevant did

              business in the States of Rhode Island and Maine



                                                          COUNT I

                      46.     Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                      47.     Defendants mined, processed, manufactured, designed, supplied, delivered, and

              sold asbestos and asbestos-containing products and/or knowingly gave substantial assistance or

              encouragement to those who did so, at all times relevant herein.

                                                               8
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10110ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4114
                                                                                                             17
Envelope: 1693607
Reviewer: Lynn G.



                     48.     While at work, Plaintiff was caused to inhale, absorb, ingest, and come into

              contact with asbestos and asbestos-containing products mined, processed, manufactured,

              designed, supplied, delivered, and/or sold by Defendants.

                     49.     The Defendants were negligent in that they each, jointly and severally:

                             a.     mined, processed, manufactured, designed, supplied, delivered, and/or

              sold asbestos and asbestos-containing products, and/or knowingly gave substantial assistance or

              encouragement to those who did so, that they knew, or reasonably should have known, were

              dangerous, defective, poisonous, and harmful to an individual’s health, body, and life;

                             b.     failed to reasonably warn Plaintiff of the harmful effects of exposure to

              asbestos and asbestos-containing products and/or knowingly gave substantial assistance or

              encouragement to those who did so;

                             c.     failed to provide Plaintiff with the knowledge as to possible precautions to

              protect against the harmful effects of asbestos exposure and/or knowingly gave substantial

              assistance or encouragement to those who did so; and,

                             d.     were otherwise negligent.

                     50.     As a direct and proximate result of the negligence of the Defendants, Plaintiff

              suffered serious bodily injury, endured great pain and suffering, incurred medical expenses,

              suffered mental anguish, lost earnings and earning capacity, requires medical monitoring, and

              was otherwise damaged.

                     51.     As a direct and proximate result of the negligence of the Defendants, Plaintiff-

              spouse has suffered, and will continue to suffer great pain and suffering, mental anguish, a loss

              of consortium, society, companionship, support, and dependency, and was otherwise damaged.



                                                              9
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10211ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4115
                                                                                                             18
Envelope: 1693607
Reviewer: Lynn G.



                      WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

              and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

              right and just.

                                                            COUNT II

                      52.       Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                      53.       At all relevant times, the Defendants, as part of their regular business, mined,

              processed, manufactured, designed, supplied, delivered, and sold and/or knowingly gave

              substantial assistance or encouragement to those who did so, asbestos and asbestos-containing

              products and put them into the stream of commerce in a defective, unsafe, and inherently

              dangerous condition, and failed to provide reasonable warnings.

                      54.       The asbestos and asbestos-containing products were expected to, and did reach

              such persons, including Plaintiff, without substantial change in the condition in which they were

              sold and/or supplied.

                      55.       At all relevant times, the asbestos and asbestos-containing products were used and

              employed for the purposes for which they were mined, processed, manufactured, designed,

              supplied, delivered, sold, and intended to be used and in a manner foreseeable to the Defendants.

                      56.       As a direct and proximate result of the defective, dangerous, and unsafe condition

              of the asbestos and asbestos-containing products that Defendants placed into the stream of

              commerce, Plaintiff suffered serious bodily injury, endured great pain and suffering, incurred

              medical expenses, suffered mental anguish, lost earnings and earning capacity, and required

              medical monitoring.



                                                                 10
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10312ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4116
                                                                                                             19
Envelope: 1693607
Reviewer: Lynn G.



                      57.       As a direct and proximate result of the defective, dangerous, and unsafe condition

              of the asbestos and asbestos-containing products that Defendants placed into the stream of

              commerce, Plaintiff-spouse has suffered, and will continue to suffer, great pain and suffering,

              mental anguish, a loss of society, consortium, companionship, support, dependency and was

              otherwise damaged.

                      WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

              and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

              right and just.

                                                            COUNT III

                                      JANICE E. BRADFORD WEST v. DEFENDANTS

                      58.       Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                      59.       The Defendants expressly and impliedly warranted that the asbestos and

              asbestos-containing products that they mined, processed, manufactured, designed, supplied,

              delivered, and sold were fit for use, were merchantable, and were reasonably safe for the purpose

              intended.

                      60.       The   Defendants    breached    their   warranty    in   that   the   asbestos   and

              asbestos-containing products were defective, unsafe, unreasonably dangerous, ultra-hazardous,

              and unsuitable for the purpose intended.

                      61.       As a direct and proximate result of the breach by the Defendants, Plaintiff

              suffered serious bodily injury, endured great pain and suffering, incurred medical expenses,

              suffered mental anguish, lost earnings and earning capacity, required medical monitoring, was

              otherwise damaged.

                                                                 11
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10413ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4117
                                                                                                             20
Envelope: 1693607
Reviewer: Lynn G.



                      62.       As a direct and proximate result of the breach by the Defendants, Plaintiff-spouse

              has suffered, and will continue to suffer great pain and suffering, mental anguish, a loss of

              consortium, society, companionship, support, and dependency, and was otherwise damaged.

                      WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

              and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

              right and just.

                                                            COUNT IV

                      63.       Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                      64.       The acts and omissions of Defendants that were the direct and proximate cause of

              Plaintiffs’ injuries were willful, malicious, wanton, undertaken with reckless disregard of the

              rights of Plaintiffs, and were grossly negligent.

                      WHEREFORE Plaintiffs demand judgment and punitive damages against the

              Defendants, jointly and severally, plus interest, costs, and whatever other further relief this

              Honorable Court deems right and just.




                                                                  12
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10514ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4118
                                                                                                             21
Envelope: 1693607
Reviewer: Lynn G.



                                                              COUNT V

                                      AGAINST INTERNATIONAL PAPER COMPANY,
                                          KIMBERLY-CLARK CORPORATION;
                                        SAPPI FINE PAPER NORTH AMERICA; and
                                      MAINE YANKEE ATOMIC POWER COMPANY


                     65.     The condition of Plaintiff is a direct and proximate result of the negligence of the

              Defendants, both jointly and severally, in that as premise owners, owned and/or operated

              premises that were unsafe due to a latent hazardous condition, i.e. transportable, respirable

              asbestos dust and fibers, as follows:

                     a.      The Defendants knew that asbestos was present in their mills;

                     b.      The Defendants failed to advise Plaintiff and/or his employer that he might

              encounter asbestos in the form of block insulation, pipe covering, gaskets, packing, and other

              forms during the course of his working at the premises;

                     c.      The Defendants failed to advise Plaintiff and/or his employer that protective

              equipment should be utilized when working in areas in which asbestos could be encountered;

                     d.      The Defendants failed to maintain their premises in a reasonably safe condition

              and/or properly mark those areas in which asbestos in its’ various forms could be encountered;

                     e.      The Defendants failed to test and properly identify where asbestos could be

              encountered within their mill, prior to business invitees such as Plaintiff coming onto the

              premises to perform work; and

                     f.      The Defendants are negligent for otherwise failing to comply with the applicable

              State and Federal laws and standards for protecting a business invitee such as Plaintiff.

                     WEHREFORE Plaintiffs demand damages of Defendants, jointly and severally, plus

              interest, costs and whatever other further relief this Honorable Court deems right and just.

                                                              13
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10615ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4119
                                                                                                             22
Envelope: 1693607
Reviewer: Lynn G.



                                                          COUNT VI

                      66.     Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                      67.     Defendants, individually and as agents of one another and as co-conspirators,

              aided, abetted, encouraged, counseled, assisted, agreed, and conspired among themselves and

              with other asbestos manufacturers and distributors to injure Plaintiffs.

                      68.     The Defendants knew that the others’ conduct constituted a breach of duty and

              gave substantial assistance or encouragement to the other so to conduct itself.

                      69.     The Defendants acted in the following fashion:

                              a.       Metropolitan Life Insurance Company (Met Life) required a tangible quid

              pro quo from McGill University in the 1920s in exchange for them providing funding for a study

              of asbestos disease in Canadian miners. The study revealed asbestos miners suffered from

              asbestosis. The study was never published and agents of Met Life materially misrepresented in

              the published literature this known fact.

                              b.       In 1932, Met Life, through its agents Dr. Anthony Lanza, Dr. Fellows, and

              others, assisted the Johns-Manville Corporation with medical examinations of over 1,000

              employees of Johns-Manville’s factory in Manville, New Jersey. The report of his study shows

              that a large percentage of the employees suffered from asbestosis including employees not

              directly involved in the manufacturing process. This 1932 medical survey was not published in

              the medical literature and therefore was unavailable to scientists studying the issue of asbestos

              disease. Further collaboration between the conspiring asbestos producers and Met Life officials

              continued this trend of intentional cover-up.



                                                               14
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10716ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4120
                                                                                                             23
Envelope: 1693607
Reviewer: Lynn G.



                             c.      Beginning in approximately 1934, Johns-Manville Corporation, through

              its agents, Vandiver Brown and attorney J.C. Hobart, and conspirator Raybestos-Manhattan,

              through its agents, Sumner Simpson and J. Rohrbach, suggested to Dr. Lanza, Associate Medical

              Director of Met Life (insurers of Manville, Raybestos, and others) that Dr. Lanza publish a study

              on asbestosis in which Dr. Lanza would affirmatively misrepresent a material fact about asbestos

              exposure; i.e., the seriousness of the disease process, asbestosis. This was accomplished through

              intentional deletion of Dr. Lanza’s description of asbestosis as “fatal” and through other selective

              editing at the behest of the asbestos industry that affirmatively misrepresented asbestos as a

              disease process less serious than it actually is and was known to be then. As a result, Dr. Lanza’s

              study was published in the medical literature in this misleading fashion in 1935. The defendants

              were motivated, in part, to effectuate this fraudulent misrepresentation and fraudulent

              nondisclosure by the desire to influence proposed legislation to regulate asbestos exposure and to

              provide a defense in lawsuits involving Manville, Raybestos, and others, as well as Met Life, the

              insurer.

                             d.      In 1936, conspirators American Brake Block Corporation, Asbestos

              Manufacturing Company, Gatke Corporation, Johns-Manville Corporation, Keasby & Mattison

              Company (then an alter-ego to conspirator Turner & Newall), Raybestos-Manhattan, Russell

              Manufacturing (whose liabilities have been assumed by H.K. Porter Company), Union Asbestos

              and Rubber Company, and United States Gypsum Company, entered into an agreement with the

              Saranac Laboratories. Under this agreement, these companies acquired the power to decide what

              information Saranac Laboratories could publish about asbestos disease and control in what form

              such publications were to occur. This agreement gave these conspirators power to affirmatively

              misrepresent the results of the work at Saranac, and also gave these conspirators power to

                                                              15
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10817ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4121
                                                                                                             24
Envelope: 1693607
Reviewer: Lynn G.



              suppress material facts included in any study.            On numerous occasions thereafter, the

              conspirators exercised their power to prevent Saranac scientists from disclosing material

              scientific data resulting in numerous misstatements of fact being made at scientific meetings.

                             e.      On November 11, 1948, representatives of the following conspirators met

              at the headquarters of Johns-Manville Corporation:            American Brake Block Division of

              American Brake and Shoe Foundry, Gatke Corporation, Keasby & Mattison Company (then an

              alter-ego to conspirator Turner & Newall) Raybestos-Manhattan, Inc., Thermoid Company

              (whose assets and liabilities were later purchased by H.K. Porter Company,) Union Asbestos and

              Rubber Company and United States Gypsum Company.                    U.S. Gypsum did not send a

              representative to the meeting, but instead authorized Vandiver Brown of Johns-Manville to

              represent its interest at the meeting and to take action on its behalf.

                             f.      At this November 11, 1948 meeting, these defendants and their

              representatives decided to exert their influence to materially alter and misrepresent material facts

              about the substance of research started by Dr. Leroy Gardner at the Saranac Laboratories

              beginning in 1936. Dr. Gardner’s research involved the carcinogenicity of asbestos in mice and

              also included an evaluation of the health effects of asbestos on humans with a critical review of

              the then-existing standards of dust exposure for asbestos and asbestos-containing products.

                             g.      At this meeting, the defendants intentionally and affirmatively determined

              that Dr. Gardner’s work should be edited to specifically delete material facts about the

              cancer-causing propensity of asbestos and the health effects of asbestos on humans and the

              critique of the dust standards and then published it in the medical literature as edited by Dr.

              Arthur Vorwald. The acts of these defendants were carried out by co-conspirator Defendant Met

              Life’s agent, Dr. Lanza. These defendants thereby fraudulently misrepresented the risks of

                                                                16
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      10918ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4122
                                                                                                             25
Envelope: 1693607
Reviewer: Lynn G.



              asbestos exposure to the public, in general, and the class of persons exposed to asbestos,

              including Plaintiffs.

                             h.       As a direct result of influence exerted by the above-described conspirators,

              Dr. Vorwald published Dr. Gardner’s edited work in January, 1951, in the Archives of Industrial

              Hygiene and Occupational Medicine (Vol. 3, No. 1), a journal of the American Medical

              Association.      The published version stressed those portions of Gardner’s work that the

              conspirators wished stressed, but omitted references to cancer, to human asbestosis, and to the

              inadequacy of the then-established threshold limit values (TLVs). Furthermore, that article made

              a false claim that the published report was the “complete survey” of Dr. Gardner’s work. The

              defendants thereby fraudulently, affirmatively, and deliberately disseminated this misleading Dr.

              Vorwald publication to university libraries, government officials, medical doctors, agencies, the

              public, and others.

                             i.       Such action constituted a material affirmative misrepresentation of the

              total context of material facts involved in Dr. Gardner’s work and resulted in creating an

              appearance that inhalation of asbestos was less of a health problem than Dr. Gardner’s unedited

              work indicated.

                             j.       The following conspirators and others were members of the trade

              association known as Quebec Asbestos Mining Association (Q.A.M.A.):                 Johns-Manville

              Corporation, Carey-Canada (individually and as successor to Quebec Asbestos Corporation), the

              Celotex Corporation (successor to Quebec Asbestos Corporation) National Gypsum Company

              (n/k/a Asbestos Claims Management Corporation), and Turner & Newall (individually and

              successor to Bell Asbestos). The members of Q.A.M.A. participated in the above-described

              misrepresentation of the work of Dr. Gardner published by Dr. Vorwald in the A.M.A. ‘s

                                                               17
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11019ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4123
                                                                                                             26
Envelope: 1693607
Reviewer: Lynn G.



              Archives of Industrial Hygiene and Industrial Medicine in 1951. Evidence of the Q.A.M.A.’s

              involvement in this misrepresentation arises from co-conspirator Johns-Manville’s membership

              in the Q.A.M.A., as well as correspondence from co-conspirators all indicating close monitoring

              of the editing process by Q.A.M.A.’s representative, Ivan Sabourin, acting on behalf of all

              Q.A.M.A.’s members.

                             k.      Defendants who were members of the Q.A.M.A., began on or about 1950

              to formulate a plan to influence public opinion about the relationship between asbestos and

              cancer by influencing the medical literature on this subject and then touting and disseminating

              this literature to the public and to organizations and legislative bodies responsible for regulatory

              controls of asbestos with the specific intent of misrepresenting the existing scientific information

              and suppressing contrary scientific data in their possession and control.

                             l.      This plan of misrepresentation and influence over the medical literature

              began on or about 1950 when the Q.A.M.A. members selected Saranac Laboratories to do an

              evaluation of whether cancer was related to asbestos. After a preliminary report authored by Dr.

              Vorwald in 1952 indicated that a cancer/asbestos relationship might exist in experimental

              animals, the Q.A.M.A. members refused to further fund the study and it was terminated and

              never publicly discussed.

                             m.      As a result of the termination of this study, these defendants fraudulently

              withheld information from the public and affirmatively misrepresented to the public and

              responsible legislative and regulatory bodies that asbestos did not cause cancer, including

              affirmative misrepresentations by conspirators’ agents Dr. Kenneth W. Smith, Dr. Paul Cartier,

              Dr. Arthur J. Vorwald, Dr. Anthony J. Lanza, Vandiver Brown, and Ivan Sabourin, said

              misrepresentations being directed to, inter alia, U.S. Government officials, Canadian government

                                                              18
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11120ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4124
                                                                                                             27
Envelope: 1693607
Reviewer: Lynn G.



              officials, U.S. National Cancer Institute, other medical organizations, and the general public,

              including Plaintiffs.

                             n.       Subsequently, the Q.A.M.A. defendant conspirators contracted with the

              Industrial Hygiene Foundation (I.H.F.) and Dr. Daniel Braun to further study the relationship

              between asbestos exposure, asbestosis and lung cancer. In 1957, Drs. Braun and Truan reported

              to the Q.A.M.A that asbestosis did increase a worker’s chances of incurring lung cancer.

                             o.       The Q.A.M.A. defendants thereafter caused, in 1958, a publication of the

              work by Braun and Truan in which the findings regarding increased incidence of cancer in

              persons with asbestosis was edited out by agents of the Q.A.M.A. The published version of this

              study contained a conclusion that asbestos exposure did not increase the incidence of lung

              cancer, a conclusion known by the defendant conspirators to be patently false.

                             p.       By falsifying and causing publication of studies concluding that asbestos

              exposure did not cause lung cancer and simultaneously omitting a documented finding that

              asbestosis did increase the risk of lung cancer, the Q.A.M.A. defendants affirmatively

              misrepresented to the public and concealed from the public the extent of risks associated with

              inhalation of asbestos fibers.

                             q.       In approximately 1958, the Q.A.M.A. defendants publicized the edited

              works of Drs. Braun and Truan at a symposium in an effort to fraudulently misrepresent to the

              public and persons exposed to asbestos that the inhalation of asbestos dust would not cause

              cancer.

                             r.       The fraudulent misrepresentations beginning in 1946, as elaborated above

              and continuing with the publication of the 1958 Braun/Truan study, influenced the standards set

              for the TLVs, and inhibited the lowering of the threshold limit value due to the cancer risk

                                                              19
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11221ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4125
                                                                                                             28
Envelope: 1693607
Reviewer: Lynn G.



              associated with asbestos inhalation.

                             s.     In 1967, the Q.A.M.A. defendants determined at their trade association

              meeting that they would intentionally mislead consumers about the extent of risks involved in

              inhalation of asbestos products.

                             t.     In 1952, a symposium regarding the health effects of asbestos was held at

              the Saranac Laboratories. The following conspirators were in attendance: Johns-Manville,

              Turner & Newall, Raybestos-Manhattan, and Q.A.M.A. members by way of their agents, Cartier,

              Sabourin, and LeChance.

                             u.     At this meeting, the occurrence of lung cancer and asbestosis in product

              users was discussed and the carcinogenic properties of all fiber types of asbestos was also

              discussed. In an affirmative attempt to mislead the public about the extent of health risks

              associated with asbestos, and in an effort to fraudulently conceal those risks from the public,

              these defendants conspired to prevent publication of the record of this 1952 Saranac Symposium

              and it was not published. In addition, the conspirators induced Dr. Vorwald not to announce the

              results of his and Dr. Gardner’s animal studies showing excess cancers in animals that thereby

              fraudulently misrepresenting existing data, albeit secret, that could not be publicized because of

              the secrecy provisions contained in the 1936 Saranac agreement required by the asbestos

              industry members.

                             v.     The following conspirators were members of the Magnesia Insulation

              Manufacturers Association (MIMA):         Philip-Carey Corporation (predecessors to Celotex)

              Johns-Manville, and others.

                             w.     In 1955, these conspirators caused to be published the MIMA 85%

              Magnesia Insulation Manual.        This manual falsely and fraudulently misrepresented that

                                                             20
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11322ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4126
                                                                                                             29
Envelope: 1693607
Reviewer: Lynn G.



              asbestos-containing products offered no hazard to workers who used these products.

                             x.     The following conspirators were members of the trade organization known

              as the Asbestos Textile Institute (ATI): Raybestos-Manhattan, Johns-Manville, H.K. Porter,

              Keasby & Mattison (individually and through its alter-ego Turner & Newall), National Gypsum

              (n/k/a Asbestos Claims Management Corporation), and others.

                             y.     In 1947, the members of the ATI, received a report from W.C.L. Hemeon

              regarding asbestosis that suggested re-evaluation of the then-existing TLVs for asbestos

              exposure. These defendants caused this report not to be published and thereby fraudulently

              concealed material facts about asbestos exposure from the public and affirmatively

              misrepresented to the public and class of persons exposed to asbestos that the then-existing TLV

              was acceptable.      Thereafter, these defendant conspirators withheld additional material

              information on the dust standards from The American Conference of Governmental Industrial

              Hygienists (ACGIH), thereby further influencing evaluations of TLVs for asbestos exposure.

                             z.     In 1953, conspirator National Gypsum (n/k/a Asbestos Claims

              Management Corporation), through its agents, in response to an inquiry from the Indiana

              Division of Industrial Hygiene regarding health hazards of asbestos spray products, refused to

              mail a proposed response to that division indicating that respirators should be worn by

              applicators of the products.       National Gypsum’s response distorted and fraudulently

              misrepresented the need for applicators of asbestos spray products to wear respirators and

              fraudulently concealed from such applicators the need for respirators.

                             aa.    In 1955, conspirator Johns-Manville, through its agent Kenneth W. Smith,

              M.D. caused to be published in the AMA Archives of Industrial Health, an article entitled

              “Pulmonary Disability in Asbestos Workers.” This published study materially altered the results

                                                             21
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11423ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4127
                                                                                                             30
Envelope: 1693607
Reviewer: Lynn G.



              of an earlier study in 1949 concerning the same set of workers. This alteration of Dr. Smith’s

              study constituted a fraudulent and material misrepresentation about the extent of the risk

              associated with asbestos inhalation.

                             bb.     In 1955, the National Cancer Institute held a meeting at which

              conspirators Johns-Manville (individually and as an agent for other alleged co-conspirators) and

              Dr. Vorwald (as agent of co-conspirators) affirmatively misrepresented that there were no

              existing animal studies concerning the relationship between asbestos exposure and cancer, when,

              in fact, the conspirators were in secret possession of several studies that demonstrated that

              positive evidence did exist.

                             cc.     In 1957, the members of the ATI, jointly rejected a proposed research

              study on cancer and asbestos and this resulted in fraudulent concealment from the public of

              material facts regarding asbestos exposure and also constituted an affirmative misrepresentation

              of the then-existing knowledge about asbestos exposure and lung cancer.

                             dd.     In 1964 the members of the ATI met to formulate a plan for rebutting the

              association between lung cancer and asbestos exposure that had been recently discussed by Dr.

              Irving J. Selikoff. Thereafter, these members of the ATI embarked upon a campaign to further

              misrepresent the association between asbestos exposure and lung cancer.

                             ee.     In 1970, through their agents, Defendants The Celotex Corporation and

              Carey-Canada, affirmatively misrepresented that it had been in the asbestos business since 1918

              and found no reported conditions of asbestosis or lung disease. This constituted a fraudulent

              misrepresentation about the material facts known to these Defendants.

                             ff.     All conspirators approved and ratified and furthered the previous

              conspiratorial acts of conspirators Johns-Manville, Raybestos Manhattan, and Anthony J. Lanza,

                                                             22
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11524ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4128
                                                                                                             31
Envelope: 1693607
Reviewer: Lynn G.



              M.D., acting on behalf of Met Life, and all alleged co-conspirators during the relevant time

              period and circumstances alleged above, acted as agents and co-conspirators for the other

              conspirators.

                     70.      All defendants:

                              a.     did a tortious act in concert with the other or pursuant to a common design

              with them; and/or

                              b.     knew that each other’s conduct constituted a breach of duty and they each

              gave substantial assistance or encouragement to the other so to conduct himself; and/or

                              c.     gave substantial assistance to the other in accomplishing a tortious result

              and its own conduct, separately considered, constitutes a breach of duty to the Plaintiffs.

                     71.      The acts of the defendants as described above, constitute a fraudulent

              concealment and/or a fraudulent misrepresentation that proximately caused injury to the

              Plaintiffs in the following manner:

                              a.     The material published or caused to be published by the defendants was

              false and incomplete in that the Defendants knowingly and deliberately deleted references to the

              known health hazards of asbestos and asbestos-containing products.

                              b.     Defendants individually, as members of a conspiracy, as agents of other

              co-conspirators, and as aiders and abettors of each other intended that the publication of false and

              misleading reports and/or the nondisclosure of documented reports of the health hazards of

              asbestos:

                                     i.     maintain a favorable atmosphere for the continued sale and

              distribution of asbestos and asbestos-related products;



                                                               23
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11625ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4129
                                                                                                             32
Envelope: 1693607
Reviewer: Lynn G.



                                        ii.    assist in the continued pecuniary gain of the defendants through the

              sale of their products;

                                        iii.   influence in the defendants’ favor proposed legislation to regulate

              asbestos exposure and;

                                        iv.    to provide a defense in lawsuits brought for injury resulting from

              asbestos disease.

                              c.        Plaintiffs reasonably relied upon the published medical and scientific data

              documenting the purported safety of asbestos and asbestos-containing products and the absence

              of published medical and scientific reports on the extent, nature, and existence of hazards of

              asbestos and asbestos-containing products to continue exposure to asbestos because of a belief

              that it was safe.

                              d.        Defendants individually, as members of a conspiracy, and as agents of

              each other intended that Plaintiffs rely upon the published report regarding the safety of asbestos

              and asbestos-containing products and upon the absence of published medical and scientific data

              regarding the hazards of asbestos and asbestos-related products, to continue his exposure to these

              products.

                              e.        Defendants individually, as members of a conspiracy, as agents of each

              other, as aiders and abettors of each other are and were in a position of superior knowledge

              regarding the health hazards of asbestos and therefore Plaintiffs had a right to rely on the

              published reports commissioned by the defendants regarding the health hazards of asbestos and

              the absence of published medical and scientific data regarding the hazards of asbestos and

              asbestos-containing products.



                                                                 24
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11726ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4130
                                                                                                             33
Envelope: 1693607
Reviewer: Lynn G.



                                f.     Plaintiffs suffered and will continue to suffer injury as a direct and

              proximate result of the acts alleged herein.



                      72.       As a direct and proximate result of the acts of the Defendants, Plaintiff-worker

              suffered serious bodily injury, endured great pain and suffering, incurred medical expenses,

              suffered mental anguish, lost earnings and earning capacity, and was otherwise damaged.



                                                           COUNT VII

                                     JANICE E. BRADFORD WEST V. ALL DEFENDANTS

                      73.       As a direct and proximate result of the acts of the Defendants, Plaintiff-spouse has

              been damaged as follows:

                      a.        Plaintiff has been and will continue to be deprived of the services, society and

              companionship of her husband;

                      b.        Plaintiff has been required to spend money for medicine, medical care, nursing,

              hospital and surgical attention, medical appliances, and household care for the treatment of her

              husband;

                      c.        Plaintiff has been and may be deprived of the household contribution of her

              husband; loss of pension and social security benefits.

                      WHEREFORE Plaintiff demands judgment and damages against the Defendants, jointly

              and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

              right and just.




                                                                 25
Case Number: PC-2018-6293
Filed in Providence/Bristol County Superior Court
              Case
                 Case
Submitted: 8/31/2018  1:18-cv-00688-WES-LDA
                          1:18-cv-00688-WES-LDA
                      11:01  AM                   Document
                                                   Document911-1Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      11827ofof158
                                                                                                27 PageID
                                                                                                   PageID #:
                                                                                                          #: 4131
                                                                                                             34
Envelope: 1693607
Reviewer: Lynn G.



                     Plaintiffs hereby demand a trial by jury.


                                                                      By their attorneys,



                                                                      /s/ Vincent L. Greene_____________
                                                                      Robert J. McConnell, Esq. (#3888)
                                                                      Vincent L. Greene, Esq. (#5971)
                                                                      MOTLEY RICE LLC
                                                                      55 Cedar Street
                                                                      Suite 100
                                                                      Providence, RI 02903
                                                                      401-457-7700
                                                                      401-457-7708 Fax

              Providence, RI

              Dated: August. 31, 2018




                                                                 26
Case
  Case
     1:18-cv-00688-WES-LDA
        1:18-cv-00688-WES-LDADocument
                               Document
                                      91 1-2
                                          Filed
                                              Filed
                                                02/05/19
                                                    12/19/18
                                                           Page
                                                              Page
                                                                1191ofof158
                                                                         31 PageID
                                                                            PageID #:
                                                                                   #: 35
                                                                                      4132




                              EXHIBIT B
 Case
   Case
      1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDADocument
                                Document
                                       91 1-2
                                           Filed
                                               Filed
                                                 02/05/19
                                                     12/19/18
                                                            Page
                                                               Page
                                                                 1202ofof158
                                                                          31 PageID
                                                                             PageID #:
                                                                                    #: 36
                                                                                       4133



                                                                                               LIU




                                          SUPERIOR COURT
                                                 SUMMONS

                                                    Civil Action File Number
                                                    PC-201 8-6293
Plaintiff                                           Attorney for the Plaintiff or the Plaintiff
Merle C. West                             .         Vincent L. Greene, Iv
    V.                                              Address of the Plaintiff's Attorney or the Plaintiff
Defendant                                           55 CEDAR STREET
Air & Liquid Systems Corporation                    SUITE 100
                                                    PROVIDENCE Ri 02903

Licht Judicial Complex                              Address of the Defendint
Providence/Bristol County                          I Cr coroi'stem
250 Benefit Street                                 1 450 Veterans Memorial Parkway, Suite 7A
Providence RT 02903                                  East Providence, RI 02914
(401) 222-3250                                       Defendant: General Electriccompany
                                                                                           -




TO THE DEFENDANT, General Electric Company:

   The above-named Plaintiff has brought an. action against you in said Superior Court in the county
inçlicated above. You are hereby summoned and required to serve upon thç Plaintiff's attorney, whose
address is listed above, an answer to the complaint which is herewith served upon you within twenty (20)
days after service of this Summons upon you, exclusive of the day of service.
   If you fail to do so, judgment by default will be taken against you for the relief demanded in the
complaint. Your answer must also be filed with the court.
    As provided in Rule 1.3(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
the complaint is for damage arising out of your ownership, nlaintenance, operation, or control of a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or ydu will thereafter be barred from making such claim in
any other action.

This Summons was generated on 8/31/2018.                 /s/ Henry Kinch
                                                         Clerk


                               Witness the seal/watermark of the Superior Court



                                                                  A true   copy ittest




SC-CMS-1 (revised July 2014)
     Case
       Case
          1:18-cv-00688-WES-LDA
             1:18-cv-00688-WES-LDADocument
                                    Document
                                           91 1-2
                                               Filed
                                                   Filed
                                                     02/05/19
                                                         12/19/18
                                                                Page
                                                                   Page
                                                                     1213ofof158
                                                                              31 PageID
                                                                                 PageID #:
                                                                                        #: 37
                                                                                           4134
I




                                                         C.) Ii Ih          PROVIDENCE PLANTATIONS


                                                 SUPERIOR COURT
    Plaintiff                                                                   Civil Action File Number
    Merle C. West                                                               PC-201 8-6293
       V.
    Defendant




       I hereby certify that on the date below I sewed a copy of this Summons, complaint, Language Assistance
    Notice, and all other required documents received herewith upon the Defendant, General Electric Company, by
    delivering or leaving said papers in the following manner:

       0 With the Defendant personally.

       o At the Defendant's dwelling house or usual place of abode with a person of suitable age and discretion
            then residing therein.
            Name of person of suitable age and discretion
            Address of dwelling house or usual place of abode

            Age_______
            Relationship to the Defendant

       o With an agent authorized by appointment or by law to receive service of process.
            Name of authorized agent




            if the agent is one designated by statute to receive service, further noice as required by statute was given
            as noted below.


       0 With a guardian or conservator of the Defendant.
         Name of person and designation

       o By delivering said papers to the attorney general or an assistant attorney general if serving the state.
       o Upon a public corporation, body, or authority by delivering said papers to any officer, director, or
            manager.
            Name of person and designation


                                                        Page 1 of2



    SC-CMS-1 (revised July 2014)
 Case
   Case
      1:18-cv-00688-WES-LDA
         1:18-cv-00688-WES-LDADocument
                                Document
                                       91 1-2
                                           Filed
                                               Filed
                                                 02/05/19
                                                     12/19/18
                                                            Page
                                                               Page
                                                                 1224ofof158
                                                                          31 PageID
                                                                             PageID #:
                                                                                    #: 38
                                                                                       4135



                                                                      ••{sI'iI')1flIfll(I)
                                                      °DE   S


                                            SUP M ti(s) ttSTh t
   Upon a private corporation, domestic or foreign:
    o By delivering said papers to an officer or a managing or general agent.
      Name of person and designation
    o By leaving said papers at the office of the corporation with a person employed therein.
      Name of person and designation
    o By delivering said papers to an agent authorized by appointment or by law to receive service of process.
      Name of authorized agent




       If the agent is one designated by statute to receive service, further notice as required by statute was given
       as noted below.

   o I was unable to make sérice after the fdllowingreasonable attempts:

SERVICE DATE:            I     /                 SERVICE FEE                    $___________

                  Month Day      Year
Signature of SHERIFF or DEPUTY SHERIFF or CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF or DEPUTY SHERIFF or CONSTABLE MUST BE
NOTARIZED.

Signature

State of______________________
County of_____________________

   On this            day of                     20-, before me, the undersigned notary public, personally
appeared                                                               .  0 personally known to the notary
or 0 proved       to the notary through satisfActory evidence of identification, which was
                                                        to be the person who signed above in my presence,
and who swore or affirmed to the notary that the contents of the document are truthful to the best of his or her
knowledge.
                                                     Notary Public:
                                                     My commission expires:




                                                     Notary identification number:
                                                   .Fage 2 0t2




SC-CMS-1 (revised July 2014)
Case Number. PC-2018-8293
           CaseCase 1:18-cv-00688-WES-LDA
                         1:18-cv-00688-WES-LDA
Filed In ProvldencelBiistol County Supeñor Court Document
                                                   Document
                                                          91 1-2
                                                              Filed
                                                                  Filed
                                                                    02/05/19
                                                                        12/19/18
                                                                               Page
                                                                                  Page
                                                                                    1235ofof158
                                                                                             31 PageID
                                                                                                PageID #:
                                                                                                       #: 39
                                                                                                          4136
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.


             STATE OF RHODE ISLAND                                         SUPERIOR COURT
             PROVIDENCE, SC


             MERLE C. WEST and JANICE E. BRADFORD WEST,
             his wife,

                    Plaintjffs,

                    V.                                              CIVIL ACTION NO.:

             AIR & LIQUID SYSTEMS CORPORATION,
             AURORA PUMP COMPANY,
             ARMSTRONG PUMPS, INC.,
             ALBANY INTERNATIONAL, a Corporation,
             ALLIED GLOVE CORPORATION,
             BAYER CROPSCIENCE f/k/a Amchem PRODUCTS,
             BELL & GOSSETT,
             BSM PUMP CORP. formerly BROWN AND SHARPE,
             CBS CORPORATION,
             CRANE COMPANY,
             DEZURIK, INC.,
             EATON CORPORATION,
             ECR INTERNATIONAL, as successor-in-interest to Utica Boiler Company,
             FLOWSERVE CORPORATION,
             FOSTER WHEELER ,LLC,
             VIACOM INC.,
             GARDNER-DENVER, INC.,
             GENERAL ELECTRIC COMPANY,
             GOULD PUMPS,
             GRINNELL, LLC,
             HAMMOND VALVE COMPANY,
             HONEYWELL INTERNATIONAL, INC.,
             IMO INDUSTRIES, INC.,
             INDUSTRIAL HOLDINGS CORPORATION f/k/a Carborundum Co.,
             INGERSOLL-RAND COMPANY,
             INTERNATIONAL PAPER CO.,
             MAINE YANKEE ATOMIC POWER COMPANY,
             METROPOLITAN LW E INSURANCE COMPANY,
             MILWAUKEE VALVE CO,
             NEW ENGLAND INSULATION, INC.,
             NEW YORKER BOILER COMPANY,
             THE WM. POWELL COMPANY,
             P.I.C. CONTRACTORS, INC.,
             PACKINGS & INSULATIONS CORPORATION,
Qase Number. PC-2018-6293
           CaseCase1:18-cv-00688-WES-LDA
                       1:18-cv-00688-WES-LDA
Filed in ProvidenlBristol County Supeilor Court Document
                                                  Document
                                                         91 1-2
                                                             Filed
                                                                 Filed
                                                                   02/05/19
                                                                       12/19/18
                                                                              Page
                                                                                 Page
                                                                                   1246ofof158
                                                                                            31 PageID
                                                                                               PageID #:
                                                                                                      #: 40
                                                                                                         4137
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer Lynn G.



             RAINBIRD CORPORATION,
             KIMBERLY-CLARK CORPORATION,
                   successor-in-interest to Scott Paper Company,
             WARREN PUMPS,
             PEERLESS PUMPS, INC.,
             SAPPI FINE PAPER NORTH AMERICA,
                   successor-in-interest to S. D. Warren Company,
             SEARS ROEBUCK & COMPANY,
             511) HARVEY INDUSTRIES, INC.,
                   Successor-in-interest to Sid Haney of New England, Inc.,
             THE CAGE COMPANY,
             TRANE COMPANY, successor-in-interest to American Standard, Inc.,
             VELAN VALVE CORPORATION,
             F. W. WEBB COMPANY,
             WHEELER PROTECTIVE APPAREL, INC.,

                    Defendants.


                                         COMPLAINT AND JURY DEMAND

                    I.      Plaintiffs Merle C. West and Janice E. West, his wife are individuals residing at

             1098 West Alna Road, Ama, ME 04535.

                    2       Plaintiff Merle C. West worked as a boilermaker and machinist at Bath Iron

             Works from 1967 to 1972 and from 1978 to 1987; as a carpenter-millwright for Cianbro and for

             other contractors between 1988 and 1999 at various industrial sites.

                            Defendant Air & Liquid Systems Corporation is the successor-in-interest to

             Buffalo Pumps, Inc. is a Delaware corporation with its principal place of business in Albany,

             New York and at all relevant times it did business in the States of Rhode Island and Maine.




                            Defendant Aurora Pump Company is a North Carolina corporation with its

             principal place of business in Illinois and at all relevant times it did business in the State of

             Rhode Island and in the States of Rhode Island and Maine.
Case Number PC-2018-6293
          Case
            Case
               1:18-cv-00688-WES-LDA
                  1:18-cv-00688-WES-LDADocument
                                         Document
Filed In ProvldenlBristol County Superior Court 91 1-2
                                                    Filed
                                                        Filed
                                                          02/05/19
                                                              12/19/18
                                                                     Page
                                                                        Page
                                                                          1257ofof158
                                                                                   31 PageID
                                                                                      PageID #:
                                                                                             #: 41
                                                                                                4138
Submitted: 8/3112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                                      Defendant Armstrong PumDs. Inc. is a New York corporation with its principal

                   place of business in the State of New York and at all times relevant did business in the States of

                   Rhode Island and Maine.

                                      Defendant Albany International. Inc. is a Delaware Corporation with its principal

                   place of business in Albany, New York and at all times relevant did business in the States of

                   Rhode Island and Maine.

                                      Defendant Allied Glove Corporation is a Delaware corporation with its principal

                   place of business located in Milwaukee, WI and at all times relevant did business in the State of

                   Rhode Island and Maine.

                                      Defendant Bayer Cropscience. Inc. is a Delaware corporation with its principal

                   place of business in Pennsylvania and at all times relevant it did business in the States of Rhode

                   Island and Maine.

                                       Defendant Bell & Gossett is an Illinois corporation with its principal place of

                   business in Morton Grove, Ill and at all times relevant did business in the States of Rhode Island

                   Maine.

                                       Defendant BSM PumD Corp. formerly Brown and Sharpe is a Rhode Island

                   corporation with its principal place of business located in N. Kingstown, RI and at all times

                   relevant also did business in the State of Maine.




                             ii.       Defendant CBS Cornoration. n/k/a Viacom. Inc., is a New York corporation with

                   its principal place of business in New York and at all relevant times it did business in the States

                   of Rhode Island and Maine.

                             12.       Defendant Crane Co. is a New Jersey corporation with its principal place of

                                                                       3
Cpa Number. PC-2018-8293
           CaseCase 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed in Providencel8dstol County Superior Court Document
                                                   Document
                                                          91 1-2
                                                              Filed
                                                                  Filed
                                                                    02/05/19
                                                                        12/19/18
                                                                               Page
                                                                                  Page
                                                                                    1268ofof158
                                                                                             31 PageID
                                                                                                PageID #:
                                                                                                       #: 42
                                                                                                          4139
Submitted: 813112018 11:01 AM
Envelope: 1693607
RCewer Lynn C.



             business in New Jersey. At all relevant times it did business in the States of Rhode Island and

             Maine.

                            Defendant DeZurik. Inc. is a Kansas corporation with its principal place of

             business located in Ellsworth, KS and at all times relevant did business in the States of Rhode

             Island and Maine.

                            Defendant Eaton Corporation, successor-in-interest to Cutler-Hammer, Inc. is an

             Ohio corporation with its principal place of business located in Cleveland, Ohio and at all times

             relevant did business in the States of Rhode Island and Maine.

                      IS.   Defendant ECR International is a New York corporation with its principal place

             of business in New York, is successor-in-interest to Utica Boiler Company and at all times

             relevant hereto did business in the State of Rhode Island and State of Maine.

                            Defendant Flowserve Corporation, successor-in-interest to Durametallic is a

             Michigan corporation with its principal place of business located in Kalamazoo, Ml and at all

             times relevant did business in the States of Rhode Island and Maine.

                            Defendant Foster Wheeler, LLC is a New York corporation with its principal

             place of business located in New Jersey and at all times relevant did business in the States of

             Rhode island and Maine.




                            Defendant Gardner-Denver, Inc. is a Pennsylvania corporation with principal

             place of business located in Philadelphia, Pa. and at all times relevant did business in the States

             of Rhode Island and Maine.

                      19    Defendant General Electric Company is a New York corporation with its

             principal place of business in New York and at all relevant times it did business in the States of

                                                             2
Qase Number. PC-2018-6293
           Case Case1:18-cv-00688-WES-LDA
                         1:18-cv-00688-WES-LDA
Filed in PiovidenceiBristol County Superior Court Document
                                                    Document
                                                           91 1-2
                                                               Filed
                                                                   Filed
                                                                     02/05/19
                                                                         12/19/18
                                                                                Page
                                                                                   Page
                                                                                     1279ofof158
                                                                                              31 PageID
                                                                                                 PageID #:
                                                                                                        #: 43
                                                                                                           4140
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer Lynn G.



             Rhode Island and Maine.

                            Defendant Gould Pumos is a New Jersey corporation with its principal place of

             business in New Jersey and at all relevant times it did business in the States of Rhode Island and

             Maine.

                            Defendant Grinnell. LLC is a Mississippi corporation with principal place of

             business located in Upper Saddle River, New Jersey and at all times relevant did business in the

             States of Maine and Rhode Island.

                            Defendant Hammond Valve Company is a Wisconsin corporation with its

             principal place of business located in New Berlin, WI and at all times relevant did business in the

             States of Rhode Island and Maine.

                            Defendant Honeywell International. Inc. is a Delaware corporation, having its

             principal place of business located in Pittsburgh, Pa. and is qualified to do business in the States

             of Rhode Island and Maine.

                             The Defendant. IMO Industries. Inc.. f/k/a IMO Delaval, Inc., f/k/a Transamerica

             DeLaval, Inc., f/k/a DeLaval Turbine, Inc., DeValco Corporation is a corporation incorporated

             under the laws of the state of New York, having its principal place of business located in New

              York, and at all times relevant did business in the States of Rhode Island and Maine.




                             Defendant Industrial Holdings Corn, successor-in-interest to Carborundum

              Company is a New York corporation with principal place of business located in New York and at

              all times relevant did business in the States of Rhode Island and Maine.

                      25.    Defendant Ingersoll-Rand Co. is a New Jersey corporation with its principal place

              of business in New Jersey and at all relevant times it did business in the States of Rhode Island

                                                              F.1
C.ase Number. PC-20184293
           CaseCase 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed In ProvidencelBiistol County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      12810ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4141
                                                                                                             44
Submilted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



              and Maine.

                             Defendant International Payer Company is a New York corporation with its

              principal place of business in Memphis, TN and at all relevant times did business in the States of

             Rhode Island and Maine.

                             Defendant Maine Yankee Atomic Power Comoanv is a Maine corporation with

              principal place of business located in Wiscasset, ME is successor-in-interest to Maine Yankee,

              Inc. and at all times relevant did business in the States of Maine and Rhode Island.

                             Defendant Metronolitan Life Insurance Company is a mutual life insurance

              company of the State of New York with its principal place of business in the State of New York

              and at all relevant times it did business in the States of Rhode Island and Maine.

                             Defendant Milwaukee Valve Co. is a Wisconsin corporation with principal place

              of business located in Madison, WI and at all times relevant did business in the States of Rhode

              Island and Maine.

                             Defendant New EnRland Insulation, Inc. is a Massachusetts corporation with its

              principal place of business located in Canton, Massachusetts and at all times relevant did

              business in the State of Rhode Island and Maine.

                     31      Defendant New Yorker Boiler Company is a Pennsylvania corporation with its

              principal place of business located in Hatfield, Pa. and at all times relevant did business in the

              States of Maine and Rhode Island.

                             Defendant P.I.C. Contractors. Inc. is a Rhode Island corporation with its principal

              place of business in Rhode Island. At all relevant times it did business in the States of Rhode

              Island and Maine.

                             Defendant Packings and Insulations Corporation is a Rhode Island corporation
   se Number. PC-2018.6293
           CaseCase 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed in ProvidencelBristol County Supedor Court Document
                                                  Document911-2Filed
                                                                  Filed
                                                                     02/05/19
                                                                        12/19/18Page
                                                                                  Page
                                                                                     12911ofof158
                                                                                               31 PageID
                                                                                                  PageID #:
                                                                                                         #: 4142
                                                                                                            45
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



              with its principal place of business in Rhode Island and at all relevant times it did business in the

              States of Rhode Island and Maine.

                             Defendant Rainbird Corporation is a California corporation with principal place

              of business located in Azsa, CA, is successor-in-interest to Hammond Valve Company and at all

              times relevant did business in the States of Rhode Island and Maine.

                             Defendant Kimberly-Clark Corporation is a Delaware corporation with its

              principal place of business located in Irving, 1'X and at all relevant times did business in the

              States of Rhode Island and Maine.

                             Defendant Peerless Pumps. Inc. is a Delaware corporation with principal place of

              business located in Indianapolis, IN and at all times relevant did business in the State of Rhode

              Island and State of Maine.

                             Defendant Sappi Fine Paper North America is the successor-in-interest to S. D.

              Warren Paper is a Delaware Corporation with principal place of business located in Pennsylvania

              and at all times relevant did business in the State of Rhode Island and State of Maine.

                             Defendant Warren Pumos is a Massachusetts corporation with its principal place

              of business in Massachusetts and. at all relevant times it did business in the States of Rhode

              Island and Maine.




                             DefendantS Sears Roebuck & Company is a New York corporation with its

              principal place of business in Chicago, and at all times relevant did business in the State of

              Rhode Island and State of Maine.

                             Defendant Sid Harvey Industries, Inc.. successor-in-interest to Sid Harvey of New

              England, Inc. is a New York corporation with its principal place of business in Garden City, NY

                                                                7
Case Number. PC-2018-6293
           CaseCase 1:18-cv-00688-WES-LDA
                      1:18-cv-00688-WES-LDA
Filed in ProvidencelBnstol County Superior Court Document
                                                  Document911-2Filed
                                                                  Filed
                                                                     02/05/19
                                                                        12/19/18Page
                                                                                  Page
                                                                                     13012ofof158
                                                                                               31 PageID
                                                                                                  PageID #:
                                                                                                         #: 4143
                                                                                                            46
Submilted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



              and at all times material relevant did business in the State of Rhode Island and Maine.

                              Defendant The Gage Company is a Pennsylvania corporation with its principal

              place of business located in Portland, ME and at all times relevant did business in the States of

             Rhode Island and Maine.

                              Defendant Trane Company, successor-in-interest to American Standard, Inc. is a

             Delaware corporation with principal place of business located in Michigan and at all times

             relevant did business in the State of Rhode Island and State of Maine.

                              The Defendant, Velan Valve Corporation, is a corporation incorporated under the

              laws of the State of New York, with its principal place of business located in the State of

              Veimont and all times relevant did business in the States of Rhode Island and Maine.

                              The Defendant F. W. Webb Company is a Massachusetts corporation with

              principal offices located in Bedford, MA and at all times relevant did business in the State of

              Maine and State of Rhode Island.

                              Defendant Wheeler Protective Apparel. Inc.. is a New Hampshire corporation

              with principal place of business located in the State of Illinois and at all times relevant did

              business in the States of Rhode Island and Maine




                                                          COUNT I

                              Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                              Defendants mined, processed, manufactured, designed, supplied, delivered, and

              sold asbestos and asbestos-containing products and/or knowingly gave substantial assistance or

              encouragement to those who did so, at all times relevant herein.

                                                               8
Case Number. PC-2018-6293
            Case
               Case 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed In Providence!8r1s1o1 County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      13113ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4144
                                                                                                             47
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer. Lynn G.



                     48.     While at work, Plaintiff was caused to inhale, absorb, ingest, and come into

              contact with asbestos and asbestos-containing products mined, processed, manufactured,

              designed, supplied, delivered, and/or sold by Defendants.

                     49.     The Defendants were negligent in that they each, jointly and severally:

                                    mined, processed, manufactured, designed, supplied, delivered, and/or

              sold asbestos and asbestos-containing products, and/or knowingly gave substantial assistance or

              encouragement to those who did so, that they knew, or reasonably should have known, were

              dangerous, defective, poisonous, and harmful to an individual's health, body, and life;

                                    failed to reasonably warn Plaintiff of the harmful effects of exposure to

              asbestos and asbestos-containing products and/or knowingly gave substantial assistance or

              encouragement to those who did so;

                             C.     failed to provide Plaintiff with the knowledge as to possible precautions to

              protect against the harmful effects of asbestos exposure and/or knowingly gave substantial

              assistance or encouragement to those who did so; and,

                             d.     were otherwise negligent.

                     50.     As a direct and proximate result of the negligence of the Defendants, Plaintiff

              suffered serious bodily injury, endured great pain and suffering, incurred medical expenses,

              suffered mental anguish, lost earnings and earning capacity, requires medical monitoring, and

              was otherwise damaged.

                     51.     As a direct and proximate result of the negligence of the Defendants, Plaintiff-

              spouse has suffered, and will continue to suffer great pain and suffering, mental anguish, a loss

              of consortium, society, companionship, support, and dependency, and was otherwise damaged.
Case Number. PC-2018-6293
           CaseCase 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed in ProvidencelBristol County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      13214ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4145
                                                                                                             48
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer Lynn G.


                      WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

              and severally,    plus interest, costs, and whatever other further relief this Honorable Court deems

              right and just.

                                                            COUNT U

                                Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                                At all relevant times, the Defendants, as part of their regular business, mined,

              processed, manufactured, designed, supplied, delivered, and sold and/or knowingly gave

              substantial assistance or encouragement to those who did so, asbestos and asbestos-containing

              products and put them into the stream of commerce in a defective, unsafe, and inherently

              dangerous condition, and failed to provide reasonable warnings.

                                The asbestos and asbestos-containing products were expected to, and did reach

              such persons, including Plaintiff, without substantial change in the condition in which they were

              sold and/or supplied.

                                At all relevant times, the asbestos and asbestos-containing products were used and

              employed for the purposes for which they were mined, processed, manufactured, designed,

              supplied, delivered, sold, and intended to be used and in a manner foreseeable to the Defendants.

                                As a direct and proximate result of the defective, dangerous, and unsafe condition

              of the asbestos and asbestos-containing products that Defendants placed into the stream of

              commerce, Plaintiff suffered serious bodily injury, endured great pain and suffering, incurred

              medical expenses, suffered mental anguish, lost earnings and earning capacity, and required

              medical monitoring.




                                                                 10
Qase Number. PC-2018-6293
          Case
             Case  1:18-cv-00688-WES-LDA
                      1:18-cv-00688-WES-LDA
Filed in Providenl8r1stol County Superior Court Document
                                                 Document911-2Filed
                                                                 Filed
                                                                    02/05/19
                                                                       12/19/18Page
                                                                                 Page
                                                                                    13315ofof158
                                                                                              31 PageID
                                                                                                 PageID #:
                                                                                                        #: 4146
                                                                                                           49
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                                    As a direct and proximate result of the defective, dangerous, and unsafe condition

                  of the asbestos and asbestos-containing products that Defendants placed into the stream of

                  commerce, Plaintiff-spouse has suffered, and will continue to suffer, great pain and suffering,

                  mental anguish, a loss of society, consortium, companionship, support, dependency and was

                  otherwise damaged.

                            WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

                  and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

                  right and just.

                                                                COUNT III

                                          JANICE E. HRADFORD WEST v. DEFENDANTS

                                    Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

                  if fully set forth herein.

                                    The Defendants expressly and impliedly warranted that the asbestos and

                  asbestos-containing products that they mined, processed, manufactured, designed, supplied,

                  delivered, and sold were fit for use, were merchantable, and were reasonably safe for the purpose

                  intended.

                                    The Defendants breached their warranty in that the asbestos and

                  asbestos-containing products were defective, unsafe, unreasonably dangerous, ultra-hazardous,

                  and unsuitable for the purpose intended.

                                    As a direct and proximate result of the breach by the Defendants, Plaintiff

                  suffered serious bodily injury, endured .great pain and suffering, incurred medical expenses,

                  suffered mental anguish, lost earnings and earning capacity, required medical monitoring, was

                  otherwise damaged.
Case Number. PC-2018-6293
           CaseCase 1:18-cv-00688-WES-LDA
                       1:18-cv-00688-WES-LDA
Filed in ProvidencelBdstoi County Superior Court Document
                                                  Document911-2Filed
                                                                  Filed
                                                                     02/05/19
                                                                        12/19/18Page
                                                                                  Page
                                                                                     13416ofof158
                                                                                               31 PageID
                                                                                                  PageID #:
                                                                                                         #: 4147
                                                                                                            50
Submilted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                               As a direct and proximate result of the breach by the Defendants, Plaintiff-spouse

             has suffered, and will continue to suffer great pain and suffering, mental anguish, a loss of

              consortium, society, companionship, support, and dependency, and was otherwise damaged.

                      WHEREFORE Plaintiffs demand judgment and damages against the Defendants, jointly

              and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

             right and just.

                                                           COUNT IV

                               Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                               The acts and omissions of Defendants that were the direct and proximate cause of

             Plaintiffs' injuries were willful, malicious, wanton, undertaken with reckless disregard of the

              rights of Plaintiffs, and were grossly negligent.

                      WHEREFORE Plaintiffs demand judgment and punitive damages against the

             Defendants, jointly and severally, plus interest, costs, and whatever other further relief this

              Honorable Court deems right and just.




                                                                  12
Case Number PC-2018-6293
          Case
             Case 1:18-cv-00688-WES-LDA
                      1:18-cv-00688-WES-LDA
Filed in PmvidenlBristoI County Superior Couut Document
                                                Document911-2Filed
                                                                Filed
                                                                   02/05/19
                                                                      12/19/18Page
                                                                                Page
                                                                                   13517ofof158
                                                                                             31 PageID
                                                                                                PageID #:
                                                                                                       #: 4148
                                                                                                          51
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer Lynn G.



                                                             COUNT V

                                     AGAINST INTERNATIONAL PAPER COMPANY,
                                         KIMBERLY-CLARK CORPORATION;
                                       SAPPI FINE PAPER NORTH AMERICA; and
                                     MAINE YANKEE ATOMIC POWER COMPANY


                    65.     The condition of Plaintiff is a direct and proximate result of the negligence of the

             Defendants, both jointly and severally, in that as premise owners, owned and/or operated

             premises that were unsafe due to a latent hazardous condition, i.e. transportable, respirable

             asbestos dust and fibers, as follows:

                            The Defendants knew that asbestos was present in their mills;

                            The Defendants failed to advise Plaintiff and/or his employer that he might

             encounter asbestos in the form of block insulation, pipe covering, gaskets, packing, and other

             forms during the course of his working at the premises;

                    C.      The Defendants failed to advise Plaintiff and/or his employer that protective

             equipment should be utilized when working in areas in which asbestos could be encountered;

                            The Defendants failed to maintain their premises in a reasonably safe condition

             and/or properly mark those areas in which asbestos in its' various forms could be encountered;

                            The Defendants failed to test and properly identify where asbestos could be

             encountered within their mill, prior to business invitees such as Plaintiff coming onto the

             premises to perform work; and

                            The Defendants are negligent for otherwise failing to comply with the applicable

             State and Federal laws and standards for protecting a business invitee such as Plaintiff.

                     WEHREFORE Plaintiffs demand damages of Defendants, jointly and severally, plus

             interest, costs and whatever other fUrther relief this Honorable Court deems right and just.

                                                              13
Case Numbec PC-2018-6293
           CaseCase 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed in Providencelsristol County Supertor Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      13618ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4149
                                                                                                             52
Submitted: 81311201811:01 AM
Envelope: 1693607
Rbviewer. Lynn G.



                                                          COUNT VI

                              Plaintiffs repeat and re-allege all allegations contained in all paragraphs above as

              if fully set forth herein.

                              Defendants, individually and as agents of one another and as co-conspirators,

              aided, abetted, encouraged, counseled, assisted, agreed, and conspired among themselves and

              with other asbestos manufacturers and distributors to injure Plaintiffs.

                              The Defendants knew that the others' conduct constituted a breach of duty and

              gave substantial assistance or encouragement to the other so to conduct itself.

                              The Defendants acted in the following fashion:

                                       Metropolitan Life Insurance Company (Met Life) required a tangible qjg

              pro Quo from McGill University in the 1920s in exchange for them providing finding for a study

              of asbestos disease in Canadian miners. The study revealed asbestos miners suffered from

              asbestosis. The study was never published and agents of Met Life materially misrepresented in

              the published literature this known fact.

                                       In 1932, Met Life, through its agents Dr. Anthony Lana, Dr. Fellows, and

              others, assisted the Johns-Manville Corporation with medical examinations of over 1,000

              employees of Johns-Manville's factory in Manville, New Jersey. The report of his study shows

              that a large percentage of the employees suffered from asbestosis including employees not

              directly involved in the manufacturing process. This 1932 medical survey was not published in

              the medical literature and therefore was unavailable to scientists studying the issue of asbestos

              disease. Further collaboration between the conspiring asbestos producers and Met Life officials

              continued this trend of intentional cover-up.




                                                               14
Case Number PC-2018-6293
           Case
              Case 1:18-cv-00688-WES-LDA
                       1:18-cv-00688-WES-LDA
Filed In ProvldenlBrtstoI County Superior Court Document
                                                 Document911-2Filed
                                                                 Filed
                                                                    02/05/19
                                                                       12/19/18Page
                                                                                 Page
                                                                                    13719ofof158
                                                                                              31 PageID
                                                                                                 PageID #:
                                                                                                        #: 4150
                                                                                                           53
Submitted: 813112018 11:01 AM
Envelope: 1693607
Rbviewer Lynn G.



                            C.      Beginning in approximately 1934, Johns-Manville Corporation, through

             its agents, Vandiver Brown and attorney J.C. Hobart, and conspirator Raybestos-Manhattan,

             through its agents, Sumner Simpson and J. Rohrbach, suggested to Dr. Lanza, Associate Medical

             Director of Met Life (insurers of Manville, Raybestos, and others) that Dr. Lanza publish a study

             on asbestosis in which Dr. Lanza would affirmatively misrepresent a material fact about asbestos

             exposure; i.e., the seriousness of the disease process, asbestosis. This was accomplished through

             intentional deletion of Dr. Lanza's description of asbestosis as "fatal" and through other selective

             editing at the behest of the asbestos industry that affirmatively misrepresented asbestos as a

             disease process less serious than it actually is and was known to be then. As a result, Dr. Lanza's

             study was published in the medical literature in this misleading fashion in 1935. The defendants

              were motivated, in part, to effectuate this fraudulent misrepresentation and fraudulent

             nondisclosure by the desire to influence proposed legislation to regulate asbestos exposure and to

              provide a defense in lawsuits involving Manville, Raybestos, and others, as well as Met Life, the

              insurer.

                            d.      In 1936, conspirators American Brake Block Corporation, Asbestos

              Manufacturing Company, Gatke Corporation, Johns-Manville Corporation, Keasby & Mattison

              Company (then an alter-ego to conspirator Turner & Newall), Raybestos-Manhattan, Russell

              Manufacturing (whose liabilities have been assumed by H.K. Porter Company), Union Asbestos

              and Rubber Company, and United States Gypsum Company, entered into an agreement with the

              Saranac Laboratories. Under this agreement, these companies acquired the power to decide what

              information Saranac Laboratories could publish about asbestos disease and control in what form

              such publications were to occur. This agreement gave these conspirators power to affirmatively

              misrepresent the results of the work at Saranac, and also gave these conspirators power to

                                                             15
Case Number. PC-2018-8293
           CaseCase 1:18-cv-00688-WES-LDA
                      1:18-cv-00688-WES-LDA
Filed In PrcvidenceiBdstol Counly Superior Court Document
                                                  Document911-2Filed
                                                                  Filed
                                                                     02/05/19
                                                                        12/19/18Page
                                                                                  Page
                                                                                     13820ofof158
                                                                                               31 PageID
                                                                                                  PageID #:
                                                                                                         #: 4151
                                                                                                            54
Submitted: 813112018 11:01 AM
Envelope: 1693607
Rbviewer. Lynn G.



                  suppress material facts included in any study. On numerous occasions thereafter, the

                  conspirators exercised their power to prevent Saranac scientists from disclosing material

                  scientific data resulting in numerous misstatements of fact being made at scientific meetings.

                                         On November II, 1948, representatives of the following conspirators met

                  at the headquarters of Johns-Manville Corporation: American Brake Block Division of

                  American Brake and Shoe Foundry, Gatke Corporation, Keasby & Mattison Company (then an

                  alter-ego to conspirator Turner & Newall) Raybestos-Manhattan, Inc., Thermoid Company

                  (whose assets and liabilities were later purchased by H.K. Porter Company,) Union Asbestos and

                  Rubber Company and United States Gypsum Company. U.S. Gypsum did not send a

                  representative to the meeting, but instead authorized Vandiver Brown of iohns-Manville to

                  represent its interest at the meeting and to take action on its behalf.

                                         At this November II, 1948 meeting, these defendants and their

                  representatives decided to exert their influence to materially alter and misrepresent material facts

                  about the substance of research started by Dr. Leroy Gardner at the Saranac Laboratories

                  beginning in 1936. Dr. Gardner's research involved the carcinogenicity of asbestos in mice and

                  also included an evaluation of the health effects of asbestos on humans with a critical review of

                  the then-existing standards of dust exposure for asbestos and asbestos-containing products.

                                          At this meeting, the defendants intentionally and affirmatively determined

                  that Dr. Gardner's work should be edited to specifically delete material facts about the

                  cancer-causing propensity of asbestos and the health effects of asbestos on humans and the

                  critique of the dust standards and then published it in the medical literature as edited by Dr.

                  Arthur Vorwald. The acts of these defendants were carried out by co-conspirator Defendant Met

                  Life's agent, Dr. Lanza. These defendants thereby fraudulently misrepresented the risks of

                                                                    16
Case Number. PC-2018-6293
            Case
               Case 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed in provtdencelSristol County Supedor Court Document
                                                  Document911-2Filed
                                                                  Filed
                                                                     02/05/19
                                                                        12/19/18Page
                                                                                  Page
                                                                                     13921ofof158
                                                                                               31 PageID
                                                                                                  PageID #:
                                                                                                         #: 4152
                                                                                                            55
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



              asbestos exposure to the public, in general, and the class of persons exposed to asbestos,

              including Plaintiffs.

                                      As a direct result of influence exerted by the above-described conspirators,

             Dr. Vorwald published Dr. Gardner's edited work in January, 1951, in the Archives of Industrial

             Hygiene and Occupational Medicine (Vol. 3, No. I), a journal of the American Medical

              Association. The published version stressed those portions of Gardner's work that the

              conspirators wished stressed, but omitted references to cancer, to human asbestosis, and to the

              inadequacy of the then-established threshold limit values (TLVs). Furthermore, that article made

              a false claim that the published report was the "complete survey" of Dr. Gardner's work. The

              defendants thereby fraudulently, affirmatively, and deliberately disseminated this misleading Dr.

              Vorwald publication to university libraries, government officials, medical doctors, agencies, the

              public, and others.

                                      Such action constituted a material affirmative misrepresentation of the

              total context of material facts involved in Dr. Gardner's work and resulted in creating an

              appearance that inhalation of asbestos was less of a health problem than Dr. Gardner's unedited

              work indicated.

                                      The following conspirators and others were members of the trade

              association known as Quebec Asbestos Mining Association (Q.A.M.A.): Johns-Manville

              Corporation, Carey-Canada (individually and as successor to Quebec Asbestos Corporation), the

              Celotex Corporation (successor to Quebec Asbestos Corporation) National Gypsum Company

              (n/k/a Asbestos Claims Management Corporation), and Turner & Newall (individually and

              successor to Bell Asbestos). The members of Q.A.M.A. participated in the above-described

              misrepresentation of the work of Dr. Gardner published by Dr. Vorwald in the A.M.A.               '5


                                                               17
Case Number. PC-2018-6293
           CaseCase 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed in ProvidencelBiistol County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      14022ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4153
                                                                                                             56
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.


              Archives of Industrial HyRiene and Industrial Medicine in 1951. Evidence of the Q.A.M.A.'s

              involvement in this misrepresentation arises from co-conspirator Johns-Manville's membership

              in the Q.A.M.A., as well as correspondence from co-conspirators all indicating close monitoring

              of the editing process by Q.A.M.A.'s representative, Ivan Sabourin, acting on behalf of all

              Q.A.M.A.'s members.

                             k.     Defendants who were members of the Q.A.M.A., began on or about 1950

              to formulate a plan to influence public opinion about the relationship between asbestos and

              cancer by influencing the medical literature on this subject and then touting and disseminating

              this literature to the public and to organizations and legislative bodies responsible for regulatory

              controls of asbestos with the specific intent of misrepresenting the existing scientific information

              and suppressing contrary scientific data in their possession and control.

                             I.      This plan of misrepresentation and influence over the medical literature

              began on or about 1950 when the Q.A.M.A. members selected Saranac Laboratories to do an

              evaluation of whether cancer was related to asbestos. After a preliminary report authored by Dr.

              Vorwald in 1952 indicated that a cancer/asbestos relationship might exist in experimental

              animals, the Q.A.M.A. members refused to further fund the study and it was terminated and

              never publicly discussed.

                             m.      As a result of the termination of this study, these defendants fraudulently

              withheld information from the public and affirmatively misrepresented to the public and

              responsible legislative and regulatory bodies that asbestos did not cause cancer, including

              affirmative misrepresentatiobs by conspirators' agents Dr. Kenneth W. Smith, Dr. Paul Cartier,

              Dr. Arthur J. Vorwald, Dr. Anthony J. Lanza, Vandiver Brown, and Ivan Sabourin, said

              misrepresentations being directed to, inter gjj, U.S. Government officials, Canadian government

                                                               19
Case Number. PC-2018-6293
           Case
              Case 1:18-cv-00688-WES-LDA
                       1:18-cv-00688-WES-LDA
Filed in ProvidencelBilstol County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      14123ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4154
                                                                                                             57
Submitted: 81311201811:01 AM
Envelope: 1693607
Reviewer. Lynn G.



              officials,   U.S. National Cancer Institute, other medical organizations, and the general public,
              including Plaintiffs.

                                       Subsequently, the Q.A.M.A. defendant conspirators contracted with the

              Industrial Hygiene Foundation (I.H.F.) and Dr. Daniel Braun to further study the relationship

              between asbestos exposure, asbestosis and lung cancer. In 1957, Drs. Braun and Titan reported

              to the Q.A.M.A that asbestosis did increase a worker's chances of incurring lung cancer.

                                       The Q.A.M.A. defendants thereafter caused, in 1958, a publication of the

              work by Braun and Titan in which the findings regarding increased incidence of cancer in

              persons with asbestosis was edited out by agents of the Q.A.M.A. The published version of this

              study contained a conclusion that asbestos exposure did not increase the incidence of lung

              cancer, a conclusion known by the defendant conspirators to be patently false.

                                       By falsiing and causing publication of studies concluding that asbestos

              exposure did not cause lung cancer and simultaneously omitting a documented finding that

              asbestosis did increase the risk of lung cancer, the Q.A.M.A. defendants affirmatively

              misrepresented to the public and concealed from the public the extent of risks associated with

              inhalation of asbestos fibers.

                                       In approximately 1958, the Q.A.M.A. defendants publicized the edited

              works of Drs. Braun and Titan at a symposium in an effort to fraudulently misrepresent to the

              public and persons exposed to asbestos that the inhalation of asbestos dust would not cause

              cancer.

                                       The fraudulent misrepresentations beginning in 1946, as elaborated above

              and continuing with the publication of the 1958 Braunfl'ruan study, influenced the standards set

              for the TLVs, and inhibited the lowering of the threshold limit value due to the cancer risk

                                                               19
Case Number PC-2018.6293
           Case
              Case  1:18-cv-00688-WES-LDA
                       1:18-cv-00688-WES-LDA
Filed in ProvldencelBrlstol County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      14224ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4155
                                                                                                             58
Submitted: 81311201811:01 AM
Envelope: 1693607
Rbvlewec Lynn G.



              associated with asbestos inhalation.

                             S.     In 1967, the Q.A.M.A. defendants determined at their trade association

              meeting that they would intentionally mislead consumers about the extent of risks involved in

              inhalation of asbestos products.

                             t.     In 1952, a symposium regarding the health effects of asbestos was held at

              the Saranac Laboratories. The following conspirators were in attendance: Johns-Manville,

              Turner & Newall, Raybestos-Manhattan, and Q.A.M.A. members by way of their agents, Cartier,

              Sabourin, and LeChance.

                                    At this meeting, the occurrence of lung cancer and asbestosis in product

              users was discussed and the carcinogenic properties of all fiber types of asbestos was also

              discussed. In an affirmative attempt to mislead the public about the extent of health risks

              associated with asbestos, and in an effort to fraudulently conceal those risks from the public,

              these defendants conspired to prevent publication of the record of this 1952 Saranac Symposium

              and it was not published. In addition, the conspirators induced Dr. Vorwald not to announce the

              results of his and Dr. Gardner's animal studies showing excess cancers in animals that thereby

              fraudulently misrepresenting existing data, albeit secret, that could not be publicized because of

              the secrecy provisions contained in the 1936 Saranac agreement required by the asbestos

              industry members.

                                    The following conspirators were members of the Magnesia Insulation

              Manufacturers Association (MIMA): Philip-Carey Corporation (predecessors to Celotex)

              Johns-Manville, and others.

                                    In 1955, these conspirators caused to be published the MIMA 85%

              Magnesia Insulation Manual. This manual falsely ,and fraudulently misrepresented that

                                                             20
Case Number PC-2018.6293
           CaseCase 1:18-cv-00688-WES-LDA
                       1:18-cv-00688-WES-LDA
Filed in ProvidencelBzistol County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      14325ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4156
                                                                                                             59
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



              asbestos-containing products offered no hazard to workers who used these products.

                                    The following conspirators were members of the trade organization known

              as the Asbestos Textile Institute (ATI): Raybestos-Manhattan, Johns-Manville, H.K. Porter,

              Keasby & Mattison (individually and through its alter-ego Turner & Newall), National Gypsum

              (n/Ida Asbestos Claims Management Corporation), and others.

                                    In 1947, the members of the AT!, received a report from W.C.L. Hemeon

              regarding asbestosis that suggested re-evaluation of the then-existing TLVs for asbestos

              exposure. These defendants caused this report not to be published and thereby fraudulently

              concealed material facts about asbestos exposure from the public and affirmatively

              misrepresented to the public and class of persons exposed to asbestos that the then-existing TLV

              was acceptable. Thereafter, these defendant conspirators withheld additional material

              information on the dust standards from The American Conference of Governmental Industrial

              Hygienists (ACGIH), thereby further influencing evaluations of TLVs for asbestos exposure.

                                    In 1953, conspirator National Gypsum (n/Ida Asbestos Claims

              Management Corporation), through its agents, in response to an inquiry from the Indiana

              Division of Industrial Hygiene regarding health hazards of asbestos spray products, refused to

              mail a proposed response to that division indicating that respirators should be worn by

              applicators of the products.       National Gypsum's response distorted and fraudulently

              misrepresented the need for applicators of asbestos spray products to wear respirators and

              fraudulently concealed from such applicators the need for respirators.

                            aa.     In 1955, conspirator Johns-Manville, through its agent Kenneth W. Smith,

              M.D. caused to be published in the AMA Archives of Industrial Health, an article entitled

              "Pulmonary Disability in Asbestos Workers." This published study materially altered the results

                                                             21
Case Number. PC-2018-6293
           CaseCase 1:18-cv-00688-WES-LDA
                       1:18-cv-00688-WES-LDA
Filed in Providencelsdstol County Superior Court Document
                                                  Document911-2Filed
                                                                  Filed
                                                                     02/05/19
                                                                        12/19/18Page
                                                                                  Page
                                                                                     14426ofof158
                                                                                               31 PageID
                                                                                                  PageID #:
                                                                                                         #: 4157
                                                                                                            60
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



             of an earlier study in 1949 concerning the same set of workers. This alteration of Dr. Smith's

             study constituted a fraudulent and material misrepresentation about the extent of the risk

             associated with asbestos inhalation.

                             bb.     In 1955, the National Cancer Institute held a meeting at which

             conspirators .Johns-Manville (individually and as an agent for other alleged co-conspirators) and

             Dr. Vorwald (as agent of co-conspirators) affirmatively misrepresented that there were no

             existing animal studies concerning the relationship between asbestos exposure and cancer, when,

              in fact, the conspirators were in secret possession of several studies that demonstrated that

              positive evidence did exist.

                             cc.     In 1957, the members of the ATI, jointly rejected a proposed research

             study on cancer and asbestos and this resulted in fraudulent concealment from the public of

              material facts regarding asbestos exposure and also constituted an affirmative misrepresentation

              of the then-existing knowledge about asbestos exposure and lung cancer.

                             dd.     In 1964 the members of the AT! met to formulate a plan for rebutting the

              association between lung cancer and asbestos exposure that had been recently discussed by Dr.

              Irving J. Selikoif. Thereafter, these members of the AT! embarked upon a campaign to further

              misrepresent the association between asbestos exposure and lung cancer.

                             ee.     In 1970, through their agents, Defendants The Celotex Corporation and

              Carey-Canada, affirmatively misrepresented that it had been in the asbestos business since 1918

              and found no reported conditions of asbestosis or lung disease. This constituted a fraudulent

              misrepresentation about the material facts known to these Defendants.

                             if.     All conspirators approved and ratified and furthered the previous

             conspiratorial acts of conspirators Johns-Manville, Raybestos Manhattan, and Anthony J. Lanza,

                                                            22
Case Number. PC-2018-6293
          Case
           Case1:18-cv-00688-WES-LDA
                 1:18-cv-00688-WES-LDADocument
                                       Document
Flied In Piovtdencelsdstol County Supedor Court911-2Filed
                                                       Filed
                                                          02/05/19
                                                             12/19/18Page
                                                                       Page
                                                                          14527ofof158
                                                                                    31 PageID
                                                                                       PageID #:
                                                                                              #: 4158
                                                                                                 61
Submitted: 813112018 11:01 AM
Envelope: 1693607
Rbviewec Lynn G.



                   M.D., acting on behalf of Met Life, and all alleged co-conspirators during the relevant time

                   period and circumstances alleged above, acted as agents and co-conspirators for the other

                   conspirators.

                             70.      All defendants:

                                                  did a tortious act in concert with the other or pursuant to a common design

                   with them; and/or

                                                  knew that each other's conduct constituted a breach of duty and they each

                   gave substantial assistance or encouragement to the other so to conduct himself; and/or

                                      C.          gave substantial assistance to the other in accomplishing a tortious result

                   and its own conduct, separately considered, constitutes a breach of duty to the Plaintiffs.

                             71.      The acts of the defendants as described above, constitute a fraudulent

                   concealment and/or a fraudulent misrepresentation that proximately caused injury to the

                   Plaintiffs in the following manner:

                                                  The material published or caused to be published by the defendants was

                   false and incomplete in that the Defendants knowingly and deliberately deleted references to the

                   known health hazards of asbestos and asbestos-containing products.

                                                  Defendants individually, as members of a conspiracy, as agents of other

                   co-conspirators, and as aiders and abettors of each other intended that the publication of false and

                   misleading reports and/or the nondisclosure of documented reports of the health hazards of

                   asbestos:

                                                  i.     maintain a favorable atmosphere for the continued sale and

                   distribution of asbestos and asbestos-related products;




                                                                           23
Case Number. PC-2018-8293
          Case
           Case1:18-cv-00688-WES-LDA
                 1:18-cv-00688-WES-LDADocument
                                       Document911-2Filed
Fits in ProvidencelBristol County Supeilor Court       Filed
                                                          02/05/19
                                                             12/19/18Page
                                                                       Page
                                                                          14628ofof158
                                                                                    31 PageID
                                                                                       PageID #:
                                                                                              #: 4159
                                                                                                 62
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer. Lynn G.




                                                          assist in the continued pecuniary gain of the defendants through the

                   sale of their products;

                                                          influence in the defendants' favor proposed legislation to regulate

                   asbestos exposure and;

                                                          to provide a defense in lawsuits brought for injury resulting from

                   asbestos disease.

                                       C.          Plaintiffs reasonably relied upon the published medical and scientific data

                   documenting the purported safety of asbestos and asbestos-containing products and the absence

                   of published medical and scientific reports on the extent, nature, and existence of hazards of

                   asbestos and asbestos-containing products to continue exposure to asbestos because of a belief

                   that it was safe.

                                                   Defendants individually, as members of a conspiracy, and as agents of

                   each other intended that Plaintiffs rely upon the published report regarding the safety of asbestos

                    and asbestos-containing products and upon the absence of published medical and scientific data

                   regarding the hazards of asbestos and asbestos-related products, to continue his exposure to these

                   products.

                                                   Defendants individually, as members of a conspiracy, as agents of each

                    other, as aiders and abettors of each other are and were in a position of superior knowledge

                   regarding the health hazards of asbestos and therefore Plaintiffs had a right to rely on the

                    published reports commissioned by the defendants regarding the health hazards of asbestos and

                    the absence of published medical and scientific data regarding the hazards of asbestos and

                    asbestos-containing products.




                                                                            24
Case
 Case1:18-cv-00688-WES-LDA
       1:18-cv-00688-WES-LDADocument
                             Document911-2Filed
                                             Filed
                                                02/05/19
                                                   12/19/18Page
                                                             Page
                                                                14729ofof158
                                                                          31 PageID
                                                                             PageID #:
                                                                                    #: 4160
                                                                                       63
Case Number PC-2018-6293
           Case
              Case  1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed in Providencelstlstol County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      14830ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4161
                                                                                                             64
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer. Lynn G.



                                f.     Plaintiffs suffered and will continue to suffer injury as a direct and

              proximate result of the acts alleged herein.




                                As a direct and proximate result of the acts of the Defendants, Plaintiff-worker

              suffered serious bodily injury, endured great pain and suffering, incurred medical expenses,

              suffered mental anguish, lost earnings and earning capacity, and was otherwise damaged.




                                                           COUNT VII

                                     JANICE E. BRADFORD WEST V. ALL DEFENDANTS

                                As a direct and proximate result of the acts of the Defendants, Plaintiff-spouse has

              been damaged as follows:

                                Plaintiff has been and will continue to be deprived of the services, society and

              companionship of her husband;

                                Plaintiff has been required to spend money for medicine, medical care, nursing,

              hospital and surgical attention, medical appliances, and household care for the treatment of her

              husband;

                      C.        Plaintiff has been and may be deprived of the household contribution of her

              husband; loss of pension and social security benefits.

                      WHEREFORE Plaintiff demands judgment and damages against the Defendants, jointly

              and severally, plus interest, costs, and whatever other further relief this Honorable Court deems

              right and just.




                                                                 25
Case Number PC-2018-6293
           CaseCase 1:18-cv-00688-WES-LDA
                        1:18-cv-00688-WES-LDA
Filed in ProvidencelBristol County Superior Court Document
                                                   Document911-2Filed
                                                                   Filed
                                                                      02/05/19
                                                                         12/19/18Page
                                                                                   Page
                                                                                      14931ofof158
                                                                                                31 PageID
                                                                                                   PageID #:
                                                                                                          #: 4162
                                                                                                             65
Submitted: 813112018 11:01 AM
Envelope: 1693607
Reviewer Lynn G.



                    Plaintiffs hereby demand a trial by jury.


                                                                By their attorneys,




                                                                Isi Vincent L. Greene
                                                                Robert J. McConnell, Esq. (#3888)
                                                                Vincent L. Greene, Esq. (#597 I)
                                                                MOTLEYRICELLC
                                                                55 Cedar Street
                                                                Suite 100
                                                                Providence, RI 02903
                                                                401-457-7700
                                                                401-457-7708 Fax

              Providence, RI

              Dated: August. 31, 2018
Case
  Case
     1:18-cv-00688-WES-LDA
        1:18-cv-00688-WES-LDA
                            Document
                              Document
                                     91 1-3
                                         FiledFiled
                                               02/05/19
                                                    12/19/18
                                                          PagePage
                                                               150 1ofof158
                                                                         2 PageID
                                                                            PageID#:#:66
                                                                                       4163




                              EXHIBIT C
Case
  Case
     1:18-cv-00688-WES-LDA
        1:18-cv-00688-WES-LDA
                            Document
                              Document
                                     91 1-3
                                         FiledFiled
                                               02/05/19
                                                    12/19/18
                                                          PagePage
                                                               151 2ofof158
                                                                         2 PageID
                                                                            PageID#:#:67
                                                                                       4164

                                                                                Service of Process
                                                                                Transmittal
                                                                                09/07/2018
                                                                                CT Log Number 534013950
       TO:     Julie Klusza
               Electric Insurance Company
               75 Sam Fonzo Dr
               Beverly, MA 01915-1000

       RE:     Process Served in Rhode Island

       FOR:    General Electric Company  (Domestic State: NY)




       ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

       TITLE OF ACTION:                 Merle C. West and Janice E. Bradford West, etc., Pltf. vs. Air & Liquid Systems
                                        Corporation, et al., Dfts. // To: General Electric Company
       DOCUMENT(S) SERVED:              Summons, Proof, Attachment, Complaint
       COURT/AGENCY:                    STATE OF RHODE ISLAND PROVIDENCE - SUPERIOR COURT, RI
                                        Case # PC20186293
       NATURE OF ACTION:                Asbestos Litigation - Personal Injury
       ON WHOM PROCESS WAS SERVED:      C T Corporation System, East Providence, RI
       DATE AND HOUR OF SERVICE:        By Process Server on 09/07/2018 at 10:30
       JURISDICTION SERVED :            Rhode Island
       APPEARANCE OR ANSWER DUE:        Within 20 days after service of this Summons upon you, exclusive of the day of
                                        service
       ATTORNEY(S) / SENDER(S):         Vincent L. Greene, Esq.
                                        MOTLEY RICE LLC
                                        55 Cedar Street
                                        Suite 100
                                        PROVIDENCE, RI 02903
                                        401-457-7700
       ACTION ITEMS:                    SOP Papers with Transmittal, via  UPS Next Day Air , 1ZX212780122258292

                                        Image SOP

                                        Email Notification,  Cath Mohan  cmohan@McCarter.com

                                        Email Notification,  Cathy Hopson  Chopson@McCarter.com

                                        Email Notification,  Julie Klusza  Julie.Klusza@electricinsurance.com

       SIGNED:                          C T Corporation System
       ADDRESS:                         450 Veterans Memorial Parkway
                                        Suite 7A
                                        East Providence, RI 02914
       TELEPHONE:                       312-345-4336




                                                                                Page 1 of  1 / NS
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
Case
  Case
     1:18-cv-00688-WES-LDA
        1:18-cv-00688-WES-LDA
                            Document
                              Document
                                     91 1-4
                                         FiledFiled
                                               02/05/19
                                                    12/19/18
                                                          PagePage
                                                               152 1ofof158
                                                                         3 PageID
                                                                            PageID#:#:68
                                                                                       4165




                              EXHIBIT D
Case
  Case
     1:18-cv-00688-WES-LDA
        1:18-cv-00688-WES-LDA
                            Document
                              Document
                                     91 1-4
                                         FiledFiled
                                               02/05/19
                                                    12/19/18
                                                          PagePage
                                                               153 2ofof158
                                                                         3 PageID
                                                                            PageID#:#:69
                                                                                       4166



    STATE OF RHODE ISLAND                                                     SUPERIOR COURT

    PROVIDENCE                                                               C.A. NO. PC 18-6293


    MERLE C. WEST and
    JANICE E. BRADFORD WEST
                               Plaintiff(s),

    v.

    AIR & LIQUID SYSTEMS CORPORATION, et al.
                               Defendants.


                        NOTICE OF FILING OF NOTICE OF REMOVAL
                         TO THE UNTIED STATES DISTRICT COURT

    TO THE JUDGES OF THE SUPERIOR COURT OF THE STATE OF RHODE ISLAND,
    WITHIN AND FOR THE SUPERIOR COURT AT PROVIDENCE, AND TO ALL
    PARTIES TO THIS ACTION:

            Defendant General Electric Co., hereby gives notice to the Court that they have removed

    the above-captioned lawsuit to the United States District Court for the District of Rhode Island

    on December 18, 2018. A copy of this Notice of Removal is attached hereto.


                                                DEFENDANT,
                                                GENERAL ELECTRIC COMPANY,


    Dated: December 19, 2018
                                                /s/ Anne E. Shannon_______
                                                Anne E. Shannon
                                                RI Bar #9591
                                                MCCARTER & ENGLISH, LLP.
                                                265 Franklin Street
                                                Boston, MA 02110
                                                Phone: 617-449-6500




    ME1 28852177v.1
Case
  Case
     1:18-cv-00688-WES-LDA
        1:18-cv-00688-WES-LDA
                            Document
                              Document
                                     91 1-4
                                         FiledFiled
                                               02/05/19
                                                    12/19/18
                                                          PagePage
                                                               154 3ofof158
                                                                         3 PageID
                                                                            PageID#:#:70
                                                                                       4167



                                    CERTIFICATE OF SERVICE


            I hereby certify that the foregoing document was electronically filed with the Rhode

    Island Superior Court and a copy was sent to all counsel of record via File & ServeXpress on this

    19th day of December, 2018. The document electronically filed and served is available for

    viewing and/or downloading from the Rhode Island Judiciary’s Electronic Filing System.




                                         Anne E. Shannon
                                         Anne E. Shannon




    ME1 28852177v.1
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 155 of 158 PageID #: 4168
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 156 of 158 PageID #: 4169
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 157 of 158 PageID #: 4170
Case 1:18-cv-00688-WES-LDA Document 91 Filed 02/05/19 Page 158 of 158 PageID #: 4171
